 



EXHIBIT 10.1
PURCHASE AND SALE AGREEMENT
BETWEEN
CSC ASSOCIATES, L.P.
AND
BENTLEYFORBES ACQUISITIONS, LLC
BANK OF AMERICA PLAZA
ATLANTA, GEORGIA
July 14, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE 1. DEFINITIONS     1  
 
            ARTICLE 2. PURCHASE AND SALE     7  
2.1.
  Agreement to Sell and Purchase     7  
2.2.
  Earnest Money     8  
2.3.
  Purchase Price     8  
2.4.
  Closing     8  
2.5.
  Defeasance of Existing Loan     9  
 
            ARTICLE 3. PURCHASER’S INSPECTION AND REVIEW RIGHTS     10  
3.1.
  Due Diligence Inspections     10  
3.2.
  Seller’s Deliveries to Purchaser; Purchaser’s Access to Seller’s Property
Records     12  
3.3.
  Condition of the Property     13  
3.4.
  Confidentiality     14  
 
            ARTICLE 4. TITLE AND PERMITTED EXCEPTIONS     15  
4.1.
  Permitted Exceptions     15  
4.2.
  Title Commitment; Survey     15  
4.3.
  Delivery of Title     15  
4.4.
  Purchaser’s Right to Accept Title     16  
4.5.
  Cooperation     16  
 
            ARTICLE 5. REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS     17  
5.1.
  Representations and Warranties of Seller     17  
5.2.
  Knowledge Defined     19  
5.3.
  Covenants and Agreements of Seller     20  
 
            ARTICLE 6. CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS     22  
6.1.
  Seller’s Closing Deliveries     22  
6.2.
  Purchaser’s Closing Deliveries     24  
6.3.
  Closing Costs     25  
6.4.
  Prorations and Credits     25  
 
            ARTICLE 7. CONDITIONS TO CLOSING     28  
7.1.
  Conditions Precedent to Purchaser’s Obligations     28  
7.2.
  Conditions Precedent to Seller’s Obligations     30  

 



--------------------------------------------------------------------------------



 



             
 
            ARTICLE 8. CASUALTY AND CONDEMNATION     30  
8.1.
  Casualty     30  
8.2.
  Condemnation     31  
 
            ARTICLE 9. DEFAULT AND REMEDIES     32  
9.1.
  Purchaser’s Default     32  
 
            ARTICLE 10. ASSIGNMENT     33  
10.1.
  Assignment     33  
 
            ARTICLE 11. BROKERAGE COMMISSIONS     34  
11.1.
  Broker and Advisor     34  
 
            ARTICLE 12. INDEMNIFICATION     34  
12.1.
  Indemnification by Seller     34  
12.2.
  Indemnification by Purchaser     34  
12.3.
  Limitations on Indemnification     35  
12.4.
  Survival     35  
12.5.
  Indemnification as Sole Remedy     35  
 
            ARTICLE 13. MISCELLANEOUS     35  
13.1.
  Notices     35  
13.2
  Possession     37  
13.3
  Time Periods     37  
13.4
  Publicity     37  
13.5
  Discharge of Obligations     37  
13.6
  Severability     37  
13.7
  Construction     37  
13.8
  Sale Notification Letters     38  
13.9
  Access to Records Following Closing     38  
13.10
  Submission to Jurisdiction     38  
13.11
  Entire Agreement     38  
13.12
  General Provisions     39  
13.13
  Attorney’s Fees     39  
13.14
  Counterparts     39  
13.15
  Effective Agreement     39  
13.16
  1031 Exchange     39  



ii



--------------------------------------------------------------------------------



 



SCHEDULE OF EXHIBITS

     
Exhibit “A”
  Description of Land
Exhibit “B”
 
List of Personal Property
Exhibit “B-1”
 
Personal Property Exclusions
Exhibit “C”
 
List of Existing Commission Agreements
Exhibit “D”
  Form of Escrow Agreement
Exhibit “E”
  List of Existing Environmental Reports
Exhibit “F”
  List of Leases
Exhibit “G”
  Title Exceptions
Exhibit “H”
  Exception Schedule
Exhibit “I”
  List of Service Contracts
Exhibit “J-1”
  Form of Tenant Estoppel Certificate
Exhibit “J-2”
  Form of Licensee Estoppel Certificate
Exhibit “J-3”
  Form of Estoppel Certificate for Cross Parking License Agreement
Exhibit “J-4”
  Form of Seller Estoppel
Exhibit “K”
  List of Title Insurance Policy Endorsements and Reinsurance Limits
Exhibit “L”
  Property Tax Appeals
Exhibit “M”
  Description of Terms of Prospective new Leases and Lease Amendments
Exhibit “N”
  Unpaid Tenant Inducement Costs and Leasing Commissions
Exhibit “O”
  Existing Security Documents

iii



--------------------------------------------------------------------------------



 



SCHEDULE OF CLOSING DOCUMENTS

     
Schedule 1
  Form of Limited Warranty Deed
Schedule 2
  Form of Assignment and Assumption of Leases and Security Deposits and Leasing
Commission Obligations
Schedule 3
  Form of Bill of Sale to Personal Property
Schedule 4
  Form of Assignment and Assumption of Service Contracts
Schedule 5
  Form of General Assignment of Seller’s Interest in Intangible Property
Schedule 6
  Form of Seller’s Affidavit (for Purchaser’s Title Insurance Purposes)
Schedule 7
  Form of Seller’s Certificate (as to Seller’s Representations and Warranties)
Schedule 8
  Form of Seller’s FIRPTA Affidavit
Schedule 9
  Form of Purchaser’s Certificate (as to Purchaser’s Representations and
Warranties)
Schedule 10
  Form of Affidavit of Transferor’s Residence

iv



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
BANK OF AMERICA PLAZA
     THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into
this 14th day of July, 2006, by and between CSC ASSOCIATES, L.P., a Georgia
limited partnership (“Seller”), and BENTLEYFORBES ACQUISITIONS, LLC, a Delaware
limited liability company (“Purchaser”).
WITNESETH:
     WHEREAS, Seller desires to sell certain improved real property commonly
known as “Bank of America Plaza” located at 600 Peachtree Street, N.E., Atlanta,
Fulton County, Georgia, together with certain related personal and intangible
property, and Purchaser desires to purchase such real, personal and intangible
property; and
     WHEREAS, the parties hereto desire to provide for said sale and purchase on
the terms and conditions set forth in this Agreement;
     NOW, THEREFORE, for and in consideration of the premises, the mutual
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

ARTICLE 1.
DEFINITIONS
     For purposes of this Agreement, each of the following capitalized terms
shall have the meaning ascribed to such terms as set forth below:
     “Advisor” shall have the meaning ascribed thereto in Section 11.1 hereof.
     “Assignment and Assumption of Leases” shall mean the form of assignment and
assumption of the Leases, the Security Deposits, the Cross Parking License
Agreement and the obligations under the Commission Agreements to be executed and
delivered by Seller and Purchaser at the Closing in the form attached hereto as
Schedule 2.
     “Assignment and Assumption of Service Contracts” shall mean the form of
assignment and assumption of the Service Contracts to be executed and delivered
by Seller and Purchaser at the Closing in the form attached hereto as
Schedule 4.
     “Basket Limitation” shall mean an amount equal to $100,000.00;
     “Bill of Sale” shall mean the form of bill of sale to the Personal Property
to be executed and delivered by Seller to Purchaser at the Closing in the form
attached hereto as Schedule 3.

 



--------------------------------------------------------------------------------



 



     “Broker” shall have the meaning ascribed thereto in Section 11.1 hereof.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which banking institutions in the State of Georgia are authorized by law
or executive action to close.
     “Cap Limitation” shall mean an amount equal to $8,450,000.00.
     “Closing” shall mean the consummation of the purchase and sale of the
Property pursuant to the terms of this Agreement.
     “Closing Date” shall have the meaning ascribed thereto in Section 2.4
hereof.
     “Closing Documents” shall mean any certificate, instrument or other
document delivered pursuant to this Agreement.
     “Commission Agreements” shall have the meaning ascribed thereto in
Section 5.1(g) hereof, and such agreements are more particularly described on
Exhibit “C” attached hereto and made a part hereof.
     “Cousins” shall mean Cousins Properties Incorporated, a Georgia
corporation.
     “Cross Parking License Agreement” shall mean that certain Cross Parking
License Agreement between North Avenue Presbyterian Church and Seller dated
February 7, 1996, as evidenced by Memorandum of Cross Parking License Agreement
dated as of March 1996, filed for record June 19, 1996, recorded in Deed Book
21081, page 235, Fulton County, Georgia records.
     “Due Diligence Date” shall have the meaning ascribed thereto in
Section 3.1(d) hereof.
     “Due Diligence Material” shall have the meaning ascribed thereto in
Section 3.4 hereof.
     “Earnest Money” shall mean the Initial Earnest Money, together with all
interest which accrues thereon as provided in Section 2.2(b) hereof and in the
Escrow Agreement.
     “Effective Date” shall mean the last date upon which the following shall
have occurred: (a) Purchaser and Seller shall have delivered a fully executed
counterpart of this Agreement to the other, (b) Purchaser, Seller and Escrow
Agent shall have executed and delivered at least one (1) fully executed
counterpart of the Escrow Agreement to each other party, and (c) Purchaser shall
have delivered the Initial Earnest Money (by federal wire transfer) to Escrow
Agent.
     “Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree now or hereafter relating to pollution or
substances or materials which are considered to be hazardous or toxic,
including, without limitation, the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Comprehensive Environmental Response, Compensation
and Liability Act (codified in various sections of 26 U.S.C., 33 U.S.C., 42
U.S.C.

2



--------------------------------------------------------------------------------



 



and 42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. § 1801 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act (21 U.S.C. § 349, 42 U.S.C. § 201 et seq. and § 300 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2061 et seq.), the Emergency
Planning and Community Right to Know Act (42 U.S.C. § 1100 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Occupational Safety & Health Act (29
U.S.C. § 655 et seq.), and any state and local environmental laws, all
amendments and supplements to any of the foregoing and all regulations and
publications promulgated or issued pursuant thereto.
     “Escrow Agent” shall mean the Title Company, at its office at 5775
Glenridge Drive, N.E., Suite A210, in Atlanta, Georgia.
     “Escrow Agreement” shall mean that certain Escrow Agreement in the form
attached hereto as Exhibit “D” entered into among Seller, Purchaser and Escrow
Agent with respect to the Earnest Money.
     “Existing Environmental Reports” shall mean those certain reports,
correspondence and related materials, if any, more particularly described on
Exhibit “E” attached hereto and made a part hereof.
     “Existing Loan” shall mean the loan made to Seller evidenced and secured by
the Existing Security Documents.
     “Existing Security Documents” shall mean those certain documents and
instruments listed and described on Exhibit “O” attached hereto.
     “Existing Survey” shall mean that certain survey with respect to the Land
and the Improvements prepared by Engineering & Inspection Systems, Inc. dated
May 8, 2006.
     “FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed
and delivered by Seller to Purchaser at Closing in the form attached hereto as
Schedule 8.
     “General Assignment” shall mean an assignment by Seller of its interest in
the Intangible Property (being Seller’s interest in the Intangible Property
being conveyed as a part of the Property), to be executed by Seller and
delivered at Closing, substantially in the form attached hereto as Schedule 5
and made a part hereof.
     “Hazardous Substances” shall mean any and all pollutants, contaminants,
toxic or hazardous wastes or any other substances that might pose a hazard to
health or safety, the removal of which may be required or the generation,
manufacture, refining, production, processing, treatment, storage, handling,
transportation, transfer, use, disposal, release, discharge, spillage, seepage
or filtration of which is or shall be restricted, prohibited or penalized under
any Environmental Law (including, without limitation, lead paint, asbestos, urea
formaldehyde foam insulation, petroleum and polychlorinated biphenyls).

3



--------------------------------------------------------------------------------



 



     “Improvements” shall mean, collectively, all buildings, structures and
improvements now or on the Closing Date situated on the Land, including without
limitation, all parking areas and facilities located on the Land and, to the
extent owned by Seller, all built-in appliances, machinery, equipment and
fixtures located on the Land.
     “Initial Earnest Money” shall mean the sum of Ten Million and No/100
Dollars ($10,000,000.00 U.S.).
     “Intangible Property” shall mean all intangible property, if any, owned by
Seller and related to the Land and Improvements, including without limitation,
Seller’s rights and interests, if any, in and to the following (to the extent
assignable): (a) all assignable entitlements, development rights, plans and
specifications and other architectural and engineering drawings for the Land and
Improvements; (b) all assignable warranties or guaranties given or made in
respect of the Improvements or Personal Property; (c) all transferable consents,
authorizations, variances or waivers, licenses, permits and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality solely in respect of the Land or
Improvements; and (d) all of Seller’s right, title and interest in and to all
assignable Service Contracts; but expressly excluding (i) all rights with
respect to any insurance proceeds or settlements for events occurring prior to
Closing (subject to Section 8.1 below), and (ii) rights in the names “Bank of
America” and “CSC Associates”.
     “Land” shall mean those certain tracts or parcels of real property located
in the City of Atlanta, Fulton County, Georgia, which are more particularly
described on Exhibit “A” attached hereto and made a part hereof, together with
all rights, privileges and easements appurtenant to said real property, and all
right, title and interest of Seller, if any, in and to any land lying in the bed
of any street, road, alley or right-of-way, open or closed, adjacent to or
abutting the Land.
     “Lease” and “Leases” shall mean the leases, license agreements or occupancy
agreements which are more particularly identified on Exhibit “F” attached
hereto, and any amended or new leases entered into pursuant to Section 5.3(a) of
this Agreement, which as of the Closing affect all or any portion of the Land or
Improvements.
     “Leasing Agreement” shall have the meaning ascribed thereto in
Section 6.4(h) hereof.
     “Limited Warranty Deed” shall mean the form of deed attached hereto as
Schedule 1.
     “Losses” shall have the meaning ascribed thereto as Section 12.1 hereof.
     “Major Tenant” or “Major Tenants” shall mean Bank of America, N.A. and
Troutman Sanders LLP.
     “Monetary Objection” or “Monetary Objections” shall mean (a) any mortgage,
deed to secure debt, deed of trust or similar security instrument encumbering
all or any part of the Property, including the Existing Security Documents,
(b) any mechanic’s, materialman’s or similar lien (unless resulting from any act
or omission of Purchaser or any of its agents,

4



--------------------------------------------------------------------------------



 



contractors, representatives or employees or any tenant of the Property),
(c) the lien of ad valorem real or personal property taxes, assessments and
governmental charges affecting all or any portion of the Property which are
delinquent, and (d) any judgment of record against Seller in the county or other
applicable jurisdiction in which the Property is located.
     “Other Notices of Sale” shall have the meaning ascribed thereto in
Section 6.1(q) hereof.
     “Permitted Exceptions” shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable or due and payable
but not yet delinquent, (b) the Leases, (c) the state of facts disclosed by the
Existing Survey, and (d) the matters set forth on Exhibit “G” attached hereto
and made part hereof.
     “Personal Property” shall mean all furniture (including common area
furnishings and interior landscaping items), carpeting, draperies, appliances,
personal property (excluding any management office computer hardware and
software), machinery, apparatus and equipment owned by Seller and currently used
exclusively in the operation, repair and maintenance of the Land and
Improvements and situated thereon, as generally described on Exhibit “B”
attached hereto and made a part hereof, and all non-confidential books, records
and files (excluding any appraisals, budgets, strategic plans for the Property,
internal analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate authorization, attorney
and accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller or Seller’s property manager
which are proprietary in nature) relating to the Land and Improvements. The
Personal Property does not include the items described on Exhibit “B-1” attached
hereto and made a part hereof and any property owned by tenants, contractors or
licensees. The Personal Property shall be conveyed by Seller to Purchaser
subject to depletions, replacements and additions in the ordinary course of
Seller’s business.
     “Property” shall have the meaning ascribed thereto in Section 2.1 hereof.
     “Protected Tenant” shall have the meaning ascribed thereto in
Section 6.4(h) hereof.
     “Purchase Price” shall be the amount specified in Section 2.3 hereof.
     “Purchaser Related Entities” shall have the meaning ascribed thereto in
Section 12.1 hereof.
     “Purchaser Waived Breach” shall have the meaning ascribed thereto in
Section 12.3 hereof.
     “Purchaser’s Certificate” shall mean the form of certificate to be executed
and delivered by Purchaser to Seller at the Closing with respect to the truth
and accuracy of Purchaser’s warranties and representations contained in this
Agreement (modified and updated as the circumstances require), in the form
attached hereto as Schedule 9.

5



--------------------------------------------------------------------------------



 



     “Purchaser’s Extension Option” shall have the meaning ascribed thereto in
Section 2.4 hereof.
     “Replacement Estoppel” shall have the meaning ascribed thereto in
Section 7.1(d) hereof.
     “Required Estoppels” shall have the meaning ascribed thereto in
Section 7.1(d) hereof.
     “Security Deposits” shall mean any security deposits, rent or damage
deposits or similar amounts (other than rent paid for the month in which the
Closing occurs) actually held by Seller with respect to any of the Leases.
     “Seller Estoppels” shall have the meaning ascribed thereto in
Section 7.1(d) hereof.
     “Seller Related Entities” shall have the meaning ascribed thereto in
Section 12.2 hereof.
     “Seller’s Affidavit” shall mean the form of owner’s affidavit to be given
by Seller at Closing to the Title Company in the form attached hereto as
Schedule 6.
     “Seller’s Certificate” shall mean the form of certificate to be executed
and delivered by Seller to Purchaser at the Closing with respect to the truth
and accuracy of Seller’s warranties and representations contained in this
Agreement (modified and updated as the circumstances require), in the form
attached hereto as Schedule 7.
     “Seller’s Extension Option” shall have the meaning ascribed thereto in
Section 2.4 hereof.
     “Service Contracts” shall mean all those certain contracts and agreements
more particularly described on Exhibit “I” attached hereto and made a part
hereof.
     “Taking” shall have the meaning ascribed thereto in Section 8.2 hereof.
     “Taxes” shall have the meaning ascribed thereto in Section 6.4(a) hereof.
     “Tenant Estoppel Certificate” or “Tenant Estoppel Certificates” shall mean
(i) certificates to be sought from the tenants under the Leases in substantially
the form attached hereto as Exhibit “J-1”, except that in the case of such of
the Leases as constitute license agreements, the certificates to be sought from
the tenants (or licensees) thereunder shall be in substantially the form
attached hereto as Exhibit “J-2”, and (ii) a certificate to be sought from North
Avenue Presbyterian Church under the Cross Parking License Agreement in
substantially the form attached hereto as Exhibit “J-3”; provided, however, if
any Lease provides for the form or content of an estoppel certificate from the
tenant thereunder, the Tenant Estoppel Certificate with respect to such Lease
may be in the form as called for therein. Each of the foregoing shall be subject
to review and reasonable comments by Purchaser as to the specifics thereof
communicated to Seller in writing on or before the later of (a) the date which
is five (5) days after Purchaser shall receive copies of the forms of the
estoppel certificates to be submitted to the tenants (with the dates and dollar
amounts inserted therein), or (b) July 21, 2006, and such

6



--------------------------------------------------------------------------------



 



certificates shall not be sent to tenants or any other parties prior to the
earlier of (i) receipt of Purchaser’s reasonable comments, or (ii) the later of
the dates referred to in (a) and (b) above.
     “Tenant Inducement Costs” shall mean any out-of-pocket payments required
under a Lease to be paid by the landlord thereunder to or for the benefit of the
tenant thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, refurbishment and club membership allowances and
costs. The term “Tenant Inducement Costs” shall not include loss of income
resulting from any free rental period, it being understood and agreed that
Seller shall bear the loss resulting from any free rental period until the
Closing Date and that Purchaser shall bear such loss from and after the Closing
Date.
     “Tenant Notices of Sale” shall have the meaning ascribed thereto in
Section 6.1(p) hereof.
     “Title Commitment” shall mean that certain title insurance commitment with
respect to the Land and Improvements issued by the Title Company in favor of
Purchaser and having an effective date of March 31, 2006, Commitment Number
09981.11.
     “Title Company” shall mean First American Title Insurance Company.
     “Title Policy” shall mean an owner’s title insurance policy issued by the
Title Company insuring Purchaser’s title to the Property subject only to the
Permitted Exceptions and as otherwise may be agreed upon in writing by Purchaser
and Title Company prior to the Due Diligence Date (which agreement, if any,
shall be effectuated by the issuance of a proforma title insurance policy by the
Title Company which is approved by Purchaser in a written notice to Seller and
Title Company prior to the Due Diligence Date), in an amount equal to the
Purchase Price, providing for extended coverage, containing no arbitration
provision (which, if applicable, can be deleted by endorsement), containing the
endorsements listed on Exhibit “K” attached hereto, and including reinsurance
from the title insurance companies and in the amounts specified on Exhibit “K”
attached hereto, pursuant to ALTA facultative reinsurance agreements permitting
direct access by the insured to the reinsurers.

ARTICLE 2.
PURCHASE AND SALE

     2.1. Agreement to Sell and Purchase. Subject to and in accordance with the
terms and provisions of this Agreement, Seller agrees to sell and Purchaser
agrees to purchase, the following property (collectively, the “Property”):

  (a)   the Land;     (b)   the Improvements;     (c)   all of Seller’s right,
title and interest in and to the Leases, any guaranties of the Leases and the
Security Deposits;

7



--------------------------------------------------------------------------------



 



  (d)   all of Seller’s right, title and interest as a licensee under the Cross
Parking License Agreement;     (e)   the Personal Property; and     (f)   the
Intangible Property.


     2.2. Earnest Money.
     (a) Contemporaneously with Purchaser’s execution and delivery of this
Agreement, Purchaser has delivered the Initial Earnest Money to Escrow Agent by
federal wire transfer, payable to Escrow Agent, which Initial Earnest Money
shall be held and released by Escrow Agent in accordance with the terms of the
Escrow Agreement.
     (b) The Earnest Money shall be applied to the Purchase Price at the Closing
and shall otherwise be held, refunded, or disbursed in accordance with the terms
of the Escrow Agreement and this Agreement. All interest and other income from
time to time earned on the Initial Earnest Money shall be earned for the account
of Purchaser, and shall be a part of the Earnest Money; and the Earnest Money
hereunder shall be comprised of the Initial Earnest Money and all such interest
and other income.

     2.3. Purchase Price. Subject to adjustment and credits as otherwise
specified in this Section 2.3 and elsewhere in this Agreement, the purchase
price (the “Purchase Price”) to be paid by Purchaser to Seller for the Property
shall be FOUR HUNDRED THIRTY-SIX MILLION SIX THOUSAND AND NO/100 DOLLARS
($436,006,390.00 U.S.). The Purchase Price shall be paid by Purchaser to Seller
at the Closing as follows:
     (a) The Earnest Money shall be paid by Escrow Agent to Seller at Closing;
and
     (b) Prior to 2:00 P.M. Atlanta time on the Business Day immediately
preceding the Closing Date, the balance of the Purchase Price, after applying
the Earnest Money as partial payment of the Purchase Price, and subject to
prorations and other adjustments specified in this Agreement, shall be paid by
Purchaser in immediately available funds to the Title Company, for further
delivery at the Closing to an account or accounts designated by Seller.

     2.4. Closing. The consummation of the sale by Seller and purchase by
Purchaser of the Property (the “Closing”) shall be held on August 24, 2006 (the
“Closing Date”), which date shall be Day 3 of the three consecutive Business Day
defeasance closing process referred to in Section 2.5 below. The Closing shall
take place at the offices of the Title Company, 5775 Glenridge Drive, Atlanta,
Georgia 30328. Notwithstanding the foregoing, if additional time is required for
Purchaser to satisfy any requirements of Purchaser’s lender, then Purchaser
shall have one option (the “Purchaser’s Extension Option”) to postpone the
Closing Date from August 24, 2006 to September 7, 2006 (it being acknowledged by
Purchaser, however, that Purchaser’s ability to obtain financing shall not be a
condition of Closing or a condition to Purchaser’s obligations hereunder). To
exercise the Purchaser’s Extension Option, Purchaser

8



--------------------------------------------------------------------------------



 



must deliver written notice to Seller by 5:00 p.m. Atlanta, Georgia, time on
August 18, 2006. the failure by Purchaser to timely deliver written notice of
its exercise of the Extension Option shall be deemed a waiver by Purchaser of
its right to exercise the Purchaser’s Extension Option. Also, notwithstanding
the foregoing, if Seller has not received the Required Estoppels as of the date
that is three (3) Business Days before the Closing Date, then Seller shall have
one option (the “Seller’s Extension Option”) to postpone the Closing Date to a
date no later than August 31, 2006. To exercise the Seller’s Extension Option,
Seller must deliver written notice to Purchaser by 5:00 p.m. Atlanta, Georgia
time on the Business Day immediately preceding Day 1 of the three consecutive
Business Day defeasance closing process referred to in Section 2.5 below. The
failure by Seller to timely deliver written notice of its exercise of the
Seller’s Extension Option shall be deemed a waiver by Seller of its right to
exercise the Seller’s Extension Option. It is contemplated that the transaction
shall be closed with the concurrent delivery of the documents of title and the
payment to Seller of the Purchase Price. Notwithstanding the foregoing, there
shall be no requirement that Seller and Purchaser physically meet for the
Closing, and all documents to be delivered at the Closing shall be delivered to
the Title Company unless the parties hereto mutually agree otherwise. Seller and
Purchaser agree to use reasonable efforts to complete all requirements for the
Closing, including the execution and delivery into escrow with the Title
Company, of all Closing Documents, at least three (3) Business Days prior to the
Closing Date so as to facilitate the satisfaction of the requirements and
conditions for the defeasance of the Existing Loan as contemplated by
Section 2.5 below.

     2.5. Defeasance of Existing Loan. Seller has advised Purchaser that the
Existing Loan may not be voluntarily prepaid by Seller, and accordingly, in
order to convey the Property to Purchaser free and clear of the Existing
Security Documents at the Closing, Seller shall cause the release of the
Property from the lien and security title of the Existing Security Documents by
creating a first priority security interest in favor of Seller’s lender in
certain defeasance collateral, all in accordance with the terms and conditions
of the Existing Security Documents and customary practices and procedures
relating to defeasance of loans similar to the Existing Loan. Seller has engaged
Commercial Defeasance LLC to assist Seller in connection with the defeasance of
the Existing Loan. The defeasance of loans similar to the Existing Loan involves
a three consecutive Business Day defeasance closing process. On Day 1 of such
three consecutive Business Day defeasance closing process (which shall be two
(2) days prior to the then scheduled Closing Date), Commercial Defeasance LLC
will set up a conference call with representatives of Seller, Purchaser,
Purchaser’s lender, if any, and the Title Company, including counsel for each of
Seller and Purchaser, to confirm that Purchaser is prepared to wire transfer
into the escrow account of the Title Company on Day 2 of the three consecutive
Business Day defeasance closing process the remaining funds necessary to close
and consummate the acquisition of the Property as provided in Section 2.3(b)
above, and after such conference call it is anticipated that Seller will
authorize Commercial Defeasance LLC to initiate the purchase on behalf of Seller
of the portfolio of securities that will constitute the defeasance collateral to
be pledged by Seller in order to obtain the release of the Property from the
lien and security title of the Existing Security Documents. No later than 2:00
p.m. on Day 2 of the three consecutive Business Day defeasance closing process,
(i) Purchaser shall wire transfer to the escrow account of the Title Company the
remaining funds necessary to close and consummate the acquisition of the
Property as provided in Section 2.3(b) hereof, and (ii) Seller and Purchaser
will authorize and direct the Title Company in writing (the “Closing Notice”) to
complete the Closing and disburse

9



--------------------------------------------------------------------------------



 



the closing funds as soon as possible on the morning of Day 3 of the three
consecutive Business Day defeasance closing process. Purchaser agrees to
cooperate (at no material cost or expense to Purchaser) with Seller in
connection with the defeasance by Seller of the Existing Loan. Purchaser agrees
that such cooperation shall include the participation by an authorized
representative of Purchaser in the telephone conference on Day 1 of the three
consecutive Business Day defeasance closing process, for the purpose, at a
minimum, of confirming that Purchaser will wire transfer into the escrow account
of the Title Company prior to 2:00 P.M. Atlanta time on the next following
Business Day the remaining funds necessary to close and consummate the
acquisition of the Property as provided in Section 2.3(b) above. Purchaser
acknowledges that the willful failure by Purchaser (a) on Day 1 of the three
consecutive Business Day defeasance closing process to unconditionally confirm
in the above mentioned telephone conference that Purchaser will wire transfer
into the escrow account of the Title Company prior to 2:00 P.M. on the next
following Business Day the remaining funds necessary to close and consummate the
acquisition of the Property as provided in Section 2.3(b) above, or (b) prior to
2:00 P.M. on Day 2 of the three consecutive Business Day defeasance closing
process, to give the Closing Notice and to wire transfer into the Title
Company’s escrow account all remaining funds necessary to close and consummate
the acquisition of the Property, unless in either case such failure is due to
Seller’s default under this Agreement or the failure of a condition to
Purchaser’s obligation to close as provided in this Agreement (other than a
condition of a nature to be satisfied at Closing), shall constitute a material
default by Purchaser under this Agreement and the failure by Purchaser to
consummate this transaction which shall entitle Seller to the immediate exercise
of the rights and remedies of Seller under Section 9.1 of this Agreement.
ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

     3.1. Due Diligence Inspections.
     (a) From and after the Effective Date until the Closing Date or earlier
termination of the inspection rights of Purchaser under this Agreement, Seller
shall permit Purchaser and its authorized representatives to enter upon the
Property in order to inspect the Property, to perform due diligence and
environmental investigations, to examine the records of Seller with respect to
the Property, and make copies thereof, at such times during normal business
hours as Purchaser or its representatives may request. Purchaser acknowledges
that certain secured areas within the premises leased by tenants may be visited
or inspected by Purchaser only if the applicable tenant consents thereto. All
such inspections shall be non-destructive in nature, and specifically shall not
include any physically intrusive testing. All such inspections shall be
performed in such a manner to minimize any interference with the business of the
tenants under the Leases, and, in each case, in compliance with the rights and
obligations of Seller as landlord under the Leases. Purchaser agrees that
Purchaser shall make no contact with and shall not interview any tenants or
governmental authorities without providing at least twenty-four (24) hours prior
notice of such contact or interview to Craig B. Jones or Jack A. LaHue on behalf
of Seller, which notice, for purposes of this Section 3.1(a) only, must be given
during business hours (local Atlanta, Georgia time) on a Business Day and may be
given via electronic mail to both of the following addresses:
craigjones@cousinsproperties.com and jacklahue@cousinsproperties.com. At all
times prior to

10



--------------------------------------------------------------------------------



 



the termination of this Agreement, subject to the terms of this Section 3.1(a),
Purchaser shall have the right to interview tenants and to make inquiries of any
and all governmental agencies and authorities having jurisdiction over the
Property for purposes of determining the compliance of the Property with any and
all applicable laws, statutes, codes, ordinances, rules and regulations. All
inspection fees, appraisal fees, engineering fees and all other costs and
expenses of any kind incurred by Purchaser relating to the inspection of the
Property shall be solely Purchaser’s expense. Seller reserves the right to have
a representative present at the time of making any such inspection and at the
time of any permitted interviews with tenants and governmental authorities.
Purchaser shall notify Seller not less than one (1) Business Day in advance of
making any such inspection.
     (b) If the Closing is not consummated hereunder, Purchaser shall promptly
(and as a condition to the refund of the Earnest Money) deliver to Seller copies
of all reports, surveys and other information furnished to Purchaser by third
parties in connection with such inspections; provided, however, that delivery of
such copies and information shall be without warranty or representation
whatsoever, express or implied, including, without limitation, any warranty or
representation as to ownership, accuracy, adequacy or completeness thereof or
otherwise and without any assignment to Seller, by implication or otherwise, of
any right to rely thereon. This Section 3.1(b) shall survive the termination of
this Agreement.
     (c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney’s fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors with respect to the
Property; provided that such indemnity obligation shall exclude any expenses,
losses or damages due to (i) Seller’s negligence or intentional misconduct and
(ii) Purchaser’s discovery of an existing condition with respect to the
Property. Said indemnification agreement shall survive the Closing until the
expiration of any applicable statute of limitations and shall survive any
earlier termination of this Agreement. Purchaser shall maintain and shall ensure
that Purchaser’s consultants and contractors maintain commercial general
liability insurance in an amount not less than $2,000,000, combined single
limit, and in form and substance adequate to insure against all liability of
Purchaser and its consultants and contractors, respectively, and each of their
respective agents, employees and contractors, arising out of inspections and
testing of the Property or any part thereof made on Purchaser’s behalf.
Purchaser agrees to provide to Seller a certificate of insurance with regard to
each applicable liability insurance policy prior to any entry upon the Property
by Purchaser or its consultants or contractors, as the case may be, pursuant to
this Section 3.1.
     (d) In the event that Purchaser shall determine, such determination to be
made in Purchaser’s sole and absolute discretion (and for any or no reason) on
or before August 3, 2006 (the “Due Diligence Date”), that the Property is not
suitable for Purchaser’s purposes, then Purchaser shall have the right to
terminate this Agreement by delivery of written notice of such termination to
Seller at any time on or prior to the Due Diligence Date, whereupon (i) Escrow

11



--------------------------------------------------------------------------------



 



Agent shall return all but $100.00 of the Earnest Money to Purchaser;
(ii) Escrow Agent shall pay $100.00 of the Earnest Money to Seller; and
(iii) except for those provisions of this Agreement which by their express terms
survive the termination of this Agreement, no party hereto shall have any other
or further rights or obligations under this Agreement. Seller acknowledges that
the sum of $100.00 of the Earnest Money represents adequate bargained for
consideration for the termination rights of Purchaser in this Section 3.1(d). If
Purchaser fails to terminate this Agreement prior to the Due Diligence Date,
Purchaser shall have no further right to terminate this Agreement pursuant to
this Section 3.1(d). The parties acknowledge that this Agreement shall not be
void or voidable for lack of mutuality.

     3.2. Seller’s Deliveries to Purchaser; Purchaser’s Access to Seller’s
Property Records.
     (a) Purchaser acknowledges receipt of the following (and Purchaser further
acknowledges that no additional items are required to be delivered by Seller to
Purchaser except as may be expressly set forth in other provisions of this
Agreement):

  (i)   Copies of 2005 property tax bills with respect to the Property and
assessor’s statements of assessed value for 2006 with respect to the Property.  
  (ii)   Copies of property operating statements for 2004 and 2005 with respect
to the Property.     (iii)   2006 Operating Budget with respect to the Property.
    (iv)   Copies of all Leases and guarantees relating thereto existing as of
the Effective Date.     (v)   An aged tenant receivable report, if any,
regarding income from the tenants.     (vi)   Annual tenant, tax and operating
expense billing statements and general ledger for 2004 and 2005.     (vii)  
Copies of the Commission Agreements.     (viii)   Copies of all Service
Contracts currently in place at the Property.     (ix)   The Title Commitment
and copies of the title documents listed on Exhibit “G” attached hereto.     (x)
  A copy of the Existing Survey.     (xi)   Copies of the Existing Environmental
Reports.

12



--------------------------------------------------------------------------------



 



  (xii)   A copy of the Property Condition Assessment prepared by MACTEC
Engineering and Consulting, Inc. dated May 24, 2006, and a copy of the report by
Williamson & Associates relating to the roof dated May 8, 2006.     (xiii)  
Copies of certificates of occupancy in the possession of Seller with respect to
the Property.     (xiv)   A copy of the Leasing Agreement.

     (b) From the Effective Date until the Closing Date or earlier termination
of this Agreement, Seller shall allow Purchaser and Purchaser’s representatives,
on reasonable advance notice and during normal business hours, to have access to
Seller’s existing non-confidential books, records and files relating to the
Property, at Seller’s on-site management office at the Property or at Seller’s
office at 2500 Windy Ridge Parkway, Suite 1600, Atlanta, Georgia 30339, for the
purpose of inspecting and (at Purchaser’s expense) copying the same, including,
without limitation, copies of any financial statements or other financial
information of the tenants under the Leases (and the Lease guarantors, if any),
written information relative to the tenants’ payment history and tenant
correspondence, to the extent Seller has the same in its possession, available
surveys, plans and specifications, copies of any permits, licenses or other
similar documents, available records of any operating costs and expenses and
similar materials relating to the operation, maintenance, repair, management and
leasing of the Property, all to the extent any or all of the same are in the
possession of Seller; subject, however, to the limitations of any
confidentiality or non-disclosure agreement to which Seller may be bound, and
provided that Seller shall not be required to deliver or make available to
Purchaser any appraisals, strategic plans for the Property, internal analyses,
information regarding the marketing of the Property for sale, submissions
relating to Seller’s obtaining of corporate authorization, attorney and
accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller which is confidential or
proprietary in nature. Alternatively, at Purchaser’s request and at Purchaser’s
cost and expense, and subject to the provisions hereof, Seller will make copies
of non-confidential and non-proprietary due diligence materials relating to the
Property as may be reasonably requested by Purchaser in writing, and as may be
in Seller’s possession or control, and will deliver the same to Purchaser.
Purchaser acknowledges and agrees, however, that Seller makes no representation
or warranty of any nature whatsoever, express or implied, with respect to the
ownership, enforceability, accuracy, adequacy or completeness or otherwise of
any of such records, evaluations, data, investigations, reports or other
materials. If the Closing contemplated hereunder fails to take place for any
reason, Purchaser shall promptly return (or certify as having destroyed) all
copies of materials copied from Seller’s books, records and files of Seller or
furnished by Seller or Seller’s representatives relating to the Property. It is
understood and agreed that Seller shall have no obligation to obtain, commission
or prepare any such books, records, files, reports or studies not now in
Seller’s possession. The obligation of Purchaser in the second preceding
sentence shall survive the termination of this Agreement.

     3.3. Condition of the Property.

13



--------------------------------------------------------------------------------



 



     (a) Seller recommends that Purchaser employ one or more independent
engineering and/or environmental professionals to perform engineering,
environmental and physical assessments on Purchaser’s behalf in respect of the
Property and the condition thereof and/or to review and evaluate any of the
foregoing assessments in Seller’s possession. Purchaser and Seller mutually
acknowledge and agree that the Property is being sold in an “AS IS” condition
and “WITH ALL FAULTS,” known or unknown, contingent or existing. Purchaser has
the sole responsibility to fully inspect the Property, to investigate all
matters relevant thereto, including, without limitation, the condition of the
Property, and to reach its own, independent evaluation of any risks
(environmental or otherwise) or rewards associated with the ownership, leasing,
management and operation of the Property. Effective as of the Closing and except
as expressly set forth in this Agreement, Purchaser hereby waives and releases
Seller and its partners and their respective officers, directors, shareholders,
agents, affiliates, employees and successors and assigns from and against any
and all claims, obligations and liabilities arising out of or in connection with
the Property.
     (b) Subject to Seller’s representations and warranties hereunder, to the
fullest extent permitted by law, Purchaser does hereby unconditionally waive and
release Seller and its partners and their respective officers, directors,
shareholders, agents, affiliates and employees from any present or future claims
and liabilities of any nature arising from or relating to the presence or
alleged presence of Hazardous Substances in, on, at, from, under or about the
Property or any adjacent property, including, without limitation, any claims
under or on account of any Environmental Law, regardless of whether such
Hazardous Substances are located in, on, at, from, under or about the Property
or any adjacent property prior to or after the date hereof. The terms and
provisions of this Section 3.3 shall survive the Closing hereunder until the
expiration of any applicable statute of limitations.
     (c) Notwithstanding anything in this Agreement to the contrary, the
releases set forth in Sections 3.3(a) and 3.3(b) above are not intended to and
do not include (i) any claims arising from a breach of Seller’s representations
or warranties set forth in this Agreement and (ii) any obligation or other
covenant of Seller under this Agreement which, by its terms, survives the
Closing or under the Closing Documents.

     3.4. Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser’s engineers, consultants, counsel and prospective lenders, and the
officers, directors, shareholders and employees of each of them) with respect to
the Property, whether delivered by Seller or any of Seller’s representatives or
obtained by Purchaser as a result of its inspection and investigation of the
Property, examination of Seller’s books, records and files in respect of the
Property, or otherwise (collectively, the “Due Diligence Material”) shall be
used solely for the purpose of determining whether the Property is suitable for
Purchaser’s acquisition and ownership thereof and for no other purpose
whatsoever. The terms and conditions which are contained in this Agreement and
all Due Diligence Material which is not published as public knowledge or which
is not generally available in the public domain shall be kept in strict
confidence by Purchaser and shall not be disclosed to any individual or entity
other than to those authorized representatives of Purchaser and Purchaser’s
accountants, consultants, attorneys and prospective lenders who need to know the
information

14



--------------------------------------------------------------------------------



 



for the purpose of assisting Purchaser in evaluating the Property for
Purchaser’s potential acquisition thereof; provided, however, that Purchaser
shall have the right to disclose any such information if required by applicable
law or as may be necessary in connection with any court action or proceeding
with respect to this Agreement. Purchaser agrees that Purchaser shall be
responsible for any unpermitted disclosure of any of the Due Diligence Material
by Purchaser’s accountants, consultants, attorneys and lenders and/or the use of
any Due Diligence Material by any of such parties for any purpose other than as
herein contemplated and permitted. The foregoing covenants shall not extend to
disclosure of any Due Diligence Material (i) as may be required by applicable
law to be disclosed or (ii) that is or becomes public knowledge other than by
virtue of a breach of Purchaser’s covenant under this Section 3.4. If Purchaser
or Seller elects to terminate this Agreement pursuant to any provision hereof
permitting such termination, or if the Closing contemplated hereunder fails to
occur for any reason, Purchaser will promptly return to Seller all Due Diligence
Material in the possession of Purchaser and any of its representatives, and
destroy all copies, notes or abstracts or extracts thereof, as well as all
copies of any analyses, compilations, studies or other documents prepared by
Purchaser or for its use (whether in written or electronic form) containing or
reflecting any Due Diligence Material; provided that any Due Diligence Materials
which were not delivered to Purchaser by Seller or Seller’s representatives
shall be delivered by Purchaser without representation or warranty of any kind.
In the event of a breach or threatened breach by Purchaser or any of its
representatives of this Section 3.4, Seller shall be entitled, in addition to
other available remedies, to an injunction restraining Purchaser or its
representatives from disclosing, in whole or in part, any of the Due Diligence
Material and any of the terms and conditions of this Agreement. Nothing
contained herein shall be construed as prohibiting or limiting Seller from
pursuing any other available remedy, at law or in equity, for such breach or
threatened breach. The provisions of this Section shall survive any termination
of this Agreement for a period of two (2) years but shall be of no further force
or effect after the Closing.
ARTICLE 4.

TITLE AND PERMITTED EXCEPTIONS

     4.1. Permitted Exceptions. The Property shall be sold and is to be
conveyed, and Purchaser agrees to purchase the Property, subject to the
Permitted Exceptions.

     4.2. Title Commitment; Survey. Purchaser has received and reviewed the
Title Commitment, the Existing Survey, and copies of all title exception
documents referred to in the Title Commitment. Subject to Section 3.1(d) hereof,
all title exceptions and matters set forth in Schedule B, Section 2 of the Title
Commitment and on the Existing Survey shall be deemed Permitted Exceptions and
are hereby approved by Purchaser; provided, however, that prior to the Due
Diligence Date, Purchaser may make any arrangements with respect thereto with
Title Company as Purchaser may so desire. Purchaser may, at its sole cost and
expense, arrange for updates to the Title Commitment and for updates and/or
re-certifications of the Existing Survey.

     4.3. Delivery of Title.
     (a) At the Closing, Seller shall obtain releases of any Monetary
Objections, and Seller may utilize the proceeds of the Purchase Price payable to
Seller at Closing for such

15



--------------------------------------------------------------------------------



 



purpose. Other than as set forth above, Seller shall not be required to take or
bring any action or proceeding or any other steps to remove any title exception
or to expend any moneys therefor, nor shall Purchaser have any right of action
against Seller, at law or in equity, for Seller’s inability to convey title
subject only to the Permitted Exceptions.
     (b) Notwithstanding the foregoing, in the event that Seller is unable to
convey title subject only to the Permitted Exceptions, and Purchaser has not,
prior to the Closing Date, given written notice to Seller that Purchaser is
willing to waive objection to each title exception which is not a Permitted
Exception, Seller shall have the right, in Seller’s sole and absolute
discretion, to (i) take such action as Seller shall deem advisable to attempt to
discharge each such title exception which is not a Permitted Exception or
(ii) terminate this Agreement. In the event that Seller shall elect to attempt
to discharge such title exceptions which are not Permitted Exceptions, Seller
shall be entitled to an adjournment of the Closing Date for a period of seven
(7) days. If, for any reason whatsoever, Seller has not discharged such title
exceptions which are not Permitted Exceptions prior to the expiration of such
adjournment, and if Purchaser is not willing to waive objection to such title
exceptions, this Agreement shall be terminated as of the expiration of such
adjournment. In the event of a termination of this Agreement pursuant to this
subsection 4.3(b), the Earnest Money shall be refunded to Purchaser and neither
party shall have any further rights or obligations hereunder except for those
that expressly survive the termination of this Agreement. Nothing in this
subsection 4.3(b) shall require Seller, despite any election by Seller to
attempt to discharge any title exceptions, to take or bring any action or
proceeding or any other steps to remove any title exception or to expend any
moneys therefor. Nothing in this subsection 4.3(b) shall limit or qualify
Seller’s obligations under subsection 4.3(a) or give Seller the right to adjourn
the Closing Date or to terminate this Agreement as a result of Seller’s failure
or refusal to discharge Monetary Objections as to which Seller is required to
obtain releases as provided in subsection 4.3(a).

     4.4. Purchaser’s Right to Accept Title. Notwithstanding the foregoing
provisions of this Article 4, Purchaser may, by written notice given to Seller
at any time prior to the earlier of (x) the Closing Date and (y) the termination
of this Agreement, elect to accept such title as Seller can convey,
notwithstanding the existence of any title exceptions which are not Permitted
Exceptions. In such event, this Agreement shall remain in effect and the parties
shall proceed to Closing but Purchaser shall not be entitled to any abatement of
the Purchase Price, any credit or allowance of any kind or any claim or right of
action against Seller for damages or otherwise by reason of the existence of any
title exceptions which are not Permitted Exceptions, except for title exceptions
as to which Seller has an obligation to obtain releases as provided in Section
4.3(a).

     4.5. Cooperation. In connection with obtaining the Title Policy, Purchaser
and Seller, as applicable, and to the extent requested by the Title Company,
will deliver to the Title Company (a) evidence sufficient to establish (i) the
legal existence of Purchaser and Seller and (ii) the authority of the respective
signatories of Seller and Purchaser to bind Seller and Purchaser, as the case
may be, (b) a certificate of existence of Seller issued by the Georgia Secretary
of State, (c) a so-called “gap” indemnity in favor of the Title Company with
respect to the period between the date of Closing and the date on which the
Limited Warranty Deed shall

16



--------------------------------------------------------------------------------



 



be filed in the real property records of Fulton County, Georgia, and (d) any
other reasonable and customary affidavits as may be required by Title Company to
issue the Title Policy.
ARTICLE 5.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

     5.1. Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Purchaser:
     (a) Organization, Authorization and Consents. Seller is a duly organized
and validly existing limited partnership under the laws of the State of Georgia
whose general partners are Cousins and C & S Premises — SPE, Inc. Seller has the
right, power and authority to enter into this Agreement and to convey the
Property in accordance with the terms and conditions of this Agreement, to
engage in the transactions contemplated in this Agreement and to perform and
observe the terms and provisions hereof.
     (b) Action of Seller, Etc. Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Seller on or prior
to the Closing, this Agreement and such document shall constitute the valid and
binding obligation and agreement of Seller, enforceable against Seller in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.
     (c) No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Property or any portion
thereof pursuant to the terms of any indenture, deed to secure debt, mortgage,
deed of trust, note, evidence of indebtedness or any other agreement or
instrument by which Seller is bound.
     (d) Litigation. Except as disclosed on Exhibit “H” attached hereto, Seller
has not received written notice of any pending suit, action or proceeding, which
(i) if determined adversely to Seller, materially and adversely affects the use
or value of the Property, or (ii) questions the validity of this Agreement or
any action taken or to be taken pursuant hereto, or (iii) involves condemnation
or eminent domain proceedings involving the Property or any portion thereof.
     (e) Existing Leases. Other than the Leases listed on Exhibit “F” attached
hereto, Seller has not entered into any contract or agreement with respect to
the occupancy of the Property or any portion or portions thereof which will be
binding on Purchaser after the Closing. The copies of the Leases heretofore
delivered by Seller to Purchaser are true, correct and complete copies thereof,
and the Leases have not been amended except as evidenced by amendments similarly
delivered and listed on Exhibit “F” attached hereto and constitute the entire
agreement between Seller and the tenants thereunder, except for certain
subordination and non-disturbance agreements entered into with tenants and
Seller’s existing lender which will

17



--------------------------------------------------------------------------------



 



have no force or effect after the Closing. Except as set forth in Exhibit “H”
attached hereto, Seller has not received any written notice of Seller’s default
or failure to comply with the terms and provisions of the Leases which remain
uncured.
     (f) Right of First Offer. No tenant has any right or option (including any
right of first refusal or right of first offer) to purchase all or any part of
the Property or any interest therein.
     (g) Leasing Commissions and Tenant Inducement Costs. There are no lease
brokerage agreements, leasing commission agreements or other agreements
providing for payments of any amounts for leasing activities or procuring
tenants with respect to the Property or any portion or portions thereof other
than as disclosed in Exhibit “C” attached hereto (the “Commission Agreements”),
and all leasing commissions and brokerage fees accrued or due and payable under
the Commission Agreements as of the date hereof and at the Closing have been or
shall be paid in full, except as set forth on Exhibit “N” attached hereto.
Notwithstanding anything to the contrary contained herein, Purchaser shall be
responsible for the payment of all leasing commissions payable for (a) any new
leases entered into after the Effective Date that have been approved (or deemed
approved) by Purchaser, and (b) the renewal, expansion or extension of any
Leases existing as of the Effective Date and exercised or effected after the
Effective Date. There are no unpaid Tenant Inducement Costs under the existing
Leases except as set forth on Exhibit “N” attached hereto.
     (h) Management Agreement. Except for the existing management agreement
between Seller and Cousins which will be terminated by Seller at the Closing,
there is no agreement currently in effect relating to the management of the
Property by any third-party management company.
     (i) Taxes and Assessments. Except as may be set forth on Exhibit “L”
attached hereto and made a part hereof, Seller has not filed, and has not
retained anyone to file, notices of protests against, or to commence action to
review, real property tax assessments against the Property.
     (j) Compliance with Laws. To Seller’s knowledge and except as set forth on
Exhibit “H”, Seller has received no written notice alleging any violations of
law (including any Environmental Law), municipal or county ordinances, or other
legal requirements with respect to the Property where such violations remain
outstanding.
     (k) Other Agreements. To Seller’s knowledge, except for the Leases, the
Service Contracts, the Commission Agreements, and the Permitted Exceptions,
there are no leases, management agreements, brokerage agreements, leasing
agreements or other agreements or instruments in force or effect that grant to
any person or any entity (other than Seller) any right, title, interest or
benefit in and to all or any part of the Property or any rights relating to the
use, operation, management, maintenance or repair of all or any part of the
Property which will survive the Closing or be binding upon Purchaser other than
those which Purchaser is agreeing herein to assume or which are terminable upon
thirty (30) days notice without payment of premium or penalty. The copies of the
Service Contracts heretofore delivered by Seller to Purchaser are true, correct
and complete copies thereof, and the Service Contracts have not been

18



--------------------------------------------------------------------------------



 



amended except as evidenced by an amendment similarly delivered and constitute
the entire agreement between Seller and the providers thereunder.
     (l) Seller Not a Foreign Person. Seller is not a “foreign person” which
would subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.
     (m) Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.
     (n) Environmental Reports. To Seller’s knowledge, the Existing
Environmental Reports comprise all of the reports with respect to the
environmental condition of the Land and/or Improvements in Seller’s possession.
     The representations and warranties made in this Agreement by Seller shall
be continuing, shall survive the Closing as provided in Section 12.4 hereof, and
shall be deemed remade by Seller as of the Closing Date, with the same force and
effect as if made on, and as of, such date, subject to Seller’s right to update
such representations and warranties by written notice to Purchaser and in
Seller’s Certificate to be delivered pursuant to Section 6.1(h) hereof.
     Except as otherwise expressly provided in this Agreement or in any
documents to be executed and delivered by Seller to Purchaser at the Closing,
Seller has not made, and Purchaser has not relied on, any information, promise,
representation or warranty, express or implied, regarding the Property, whether
made by Seller, on Seller’s behalf or otherwise, including, without limitation,
the physical condition of the Property, the financial condition of the tenants
under the Leases, title to or the boundaries of the Property, pest control
matters, soil conditions, the presence, existence or absence of hazardous
wastes, toxic substances or other environmental matters, compliance with
building, health, safety, land use and zoning laws, regulations and orders,
structural and other engineering characteristics, traffic patterns, market data,
economic conditions or projections, past or future economic performance of the
tenants or the Property, and any other information pertaining to the Property or
the market and physical environments in which the Property is located. Purchaser
acknowledges (i) that Purchaser has entered into this Agreement with the
intention of making and relying upon its own investigation or that of
Purchaser’s own consultants and representatives with respect to the physical,
environmental, economic and legal condition of the Property and (ii) that
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be executed and delivered by Seller to Purchaser at the Closing,
made (or purported to be made) by Seller or anyone acting or claiming to act on
Seller’s behalf. Purchaser will inspect the Property and become fully familiar
with the physical condition thereof and, subject to the terms and conditions of
this Agreement, shall purchase the Property in its “as is” condition, “with all
faults,” on the Closing Date. The provisions of the foregoing paragraph shall
survive the Closing until the expiration of any applicable statute of
limitations.

     5.2. Knowledge Defined. All references in this Agreement to “the knowledge
of Seller” or “to Seller’s knowledge” shall refer only to the actual knowledge
of Michael Hoffer and

19



--------------------------------------------------------------------------------



 



Jack A. LaHue, each of whom has been actively involved in the management of
Seller’s business in respect of the Property in the capacities of Senior
Property Manager and Senior Vice President, respectively, of Cousins. The term
“knowledge of Seller” or “to Seller’s knowledge” shall not be construed, by
imputation or otherwise, to refer to the knowledge of Seller, or any affiliate
of Seller, or to any other partner, beneficial owner, officer, director, agent,
manager, representative or employee of Seller, or any of their respective
affiliates, or to impose on any of the individuals named above any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains. There shall be no personal liability on the part of the individuals
named above arising out of any representations or warranties made herein or
otherwise.

     5.3. Covenants and Agreements of Seller.
     (a) Leasing Arrangements. During the pendency of this Agreement, Seller
will not enter into any lease affecting the Property, or modify or amend in any
material respect, or terminate, any of the existing Leases without Purchaser’s
prior written consent in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned prior to the Due Diligence Date and may
thereafter be withheld in Purchaser’s sole discretion and which shall be deemed
given unless withheld by written notice to Seller given within three
(3) Business Days after Purchaser’s receipt of Seller’s written request
therefor, each of which requests shall be accompanied by a copy of any proposed
modification or amendment of an existing Lease or of any new Lease that Seller
wishes to execute between the Effective Date and the Closing Date, including,
without limitation, a description of any Tenant Inducement Costs and leasing
commissions associated with any proposed renewal or expansion of an existing
Lease or with any such new Lease. If Purchaser fails to notify Seller in writing
of its approval or disapproval within said three (3) Business Day period, such
failure by Purchaser shall be deemed to be the approval of Purchaser. At
Closing, Purchaser shall reimburse Seller for any Tenant Inducement Costs,
leasing commissions or other expenses, including reasonable attorney’s fees,
actually incurred by Seller pursuant to a renewal or expansion of any existing
Lease or new Lease approved (or deemed approved) by Purchaser hereunder.
Notwithstanding anything contained herein to the contrary, Purchaser
acknowledges and agrees that prior to Closing, Seller may enter into those
certain amendments to the Leases and the new leases which are described on
Exhibit “M” attached hereto, provided that each such amendment and/or new lease
shall be consistent with the terms set forth on Exhibit “M” attached hereto.
     (b) New Contracts. During the pendency of this Agreement, Seller will not
enter into any contract, or modify, amend, renew or extend any existing
contract, that will be an obligation affecting the Property or any part thereof
subsequent to the Closing without Purchaser’s prior written consent in each
instance (which Purchaser agrees not to withhold or delay unreasonably prior to
the Due Diligence Date and may thereafter be withheld in Purchaser’s sole
discretion), except contracts entered into in the ordinary course of business
that are terminable without cause (and without penalty or premium) on 30 days
(or less) notice. At Closing, Purchaser and Cousins shall enter into a new
management agreement and a new leasing agreement with respect to the Property,
the forms of which shall be agreed upon by the parties hereto prior to the Due
Diligence Date.

20



--------------------------------------------------------------------------------



 



     (c) Operation of Property. During the pendency of this Agreement, Seller
shall continue to operate the Property in a good and businesslike fashion
consistent with Seller’s past practices.
     (d) Insurance. During the pendency of this Agreement, Seller shall, at its
expense, continue to maintain the fire insurance policy covering the
Improvements which is currently in force and effect.
     (e) Tenant Estoppel Certificates and SNDAs. Seller shall endeavor in good
faith (but without obligation to incur any material cost or expense) to obtain
and deliver to Purchaser prior to Closing a written Tenant Estoppel Certificate
in the form attached hereto as Exhibit “J-1”, “J-2” or “J-3”, as applicable (as
the same may be modified upon the reasonable request of Purchaser submitted to
Seller prior to the later of the dates referred to in (a) and (b) in the
definition of “Tenant Estoppel Certificate” set forth in this Agreement), signed
by each tenant or licensee under each of the Leases (or if the applicable Lease
provides for a particular form of estoppel certificate to be given by the tenant
or licensee thereunder, the Tenant Estoppel Certificate with respect to such
Lease may be in the form as called for therein); provided that delivery of such
signed Tenant Estoppel Certificates shall be a condition of Closing only to the
extent set forth in Section 7.1(d) hereof; and in no event shall the inability
or failure of Seller to obtain and deliver said Tenant Estoppel Certificates
(Seller having used its good faith efforts as set forth above) be a default of
Seller hereunder. Seller shall also cooperate with Purchaser, at no material
cost or expense to Seller, in obtaining any subordination, non-disturbance and
attornment agreements as may be required by Purchaser’s lender, provided that
the delivery of any thereof shall not be a condition of Closing or a condition
to Purchaser’s obligations hereunder. Purchaser shall use commercially
reasonable efforts to provide to Seller the forms of such subordination,
non-disturbance and attornment agreements, if any, to be submitted to the
tenants on or before July 21, 2006.
     5.4. Representations and Warranties of Purchaser. Purchaser hereby makes
the following representations and warranties to Seller:
     (a) Organization, Authorization and Consents. Purchaser is a duly organized
and validly existing limited liability company under the laws of the State of
Delaware. Purchaser has the right, power and authority to enter into this
Agreement and to purchase the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof.
     (b) Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

21



--------------------------------------------------------------------------------



 



     (c) No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by Purchaser, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under the terms of any
indenture, deed to secure debt, mortgage, deed of trust, note, evidence of
indebtedness or any other agreement or instrument by which Purchaser is bound.
     (d) Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.
     The representations and warranties made in this Agreement by Purchaser
shall be continuing, shall survive the Closing as provided in Section 12.4
hereof, and shall be deemed remade by Purchaser as of the Closing Date, with the
same force and effect as if made on, and as of, such date subject to Purchaser’s
right to update such representations and warranties by written notice to Seller
and in Purchaser’s Certificate to be delivered pursuant to Section 6.2(c)
hereof.
ARTICLE 6.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

     6.1. Seller’s Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Seller of the Purchase Price,
Seller shall obtain or execute and deliver to Purchaser at Closing the following
documents, all of which shall be duly executed, acknowledged and notarized where
required:
     (a) Limited Warranty Deed. A limited warranty deed with respect to the Land
and Improvements, in the form attached hereto as Schedule 1 (the “Limited
Warranty Deed”), subject only to the Permitted Exceptions, and executed and
acknowledged by Seller. The legal descriptions of the Land set forth in said
Limited Warranty Deed shall conform to the legal descriptions attached hereto as
Exhibit “A”;
     (b) Bill of Sale. The Bill of Sale for the Personal Property, executed by
Seller;
     (c) Assignment and Assumption of Leases and Security Deposits. Two
(2) counterparts of the Assignment and Assumption of Leases, executed by Seller;
     (d) Assignment and Assumption of Service Contracts. Two (2) counterparts of
the Assignment and Assumption of Service Contracts, executed by Seller;
     (e) General Assignment. The General Assignment, executed by Seller;
     (f) Seller’s Affidavit. The Seller’s Affidavit, executed by an authorized
officer of a general partner of Seller;
     (g) Seller’s Certificate. The Seller’s Certificate, executed by Seller;
     (h) FIRPTA Affidavit. The FIRPTA Affidavit, executed by Seller;

22



--------------------------------------------------------------------------------



 



     (i) Affidavit of Transferor’s Residence. An affidavit from Seller in the
form attached hereto as Schedule 10 confirming that Seller is a Georgia resident
for purposes of O.C.G.A. § 48-7-128 so that proceeds from the sale of the
Property are not subject to the withholding laws of the State of Georgia;
     (j) Evidence of Authority. Such documentation as may reasonably be required
by Purchaser’s title insurer to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of Seller;
     (k) Settlement Statement. A settlement statement setting forth the amounts
paid by or on behalf of and/or credited to each of Purchaser and Seller pursuant
to this Agreement. A draft of the settlement statement shall be delivered by
Seller not later than five (5) days before the Closing, and Seller and Purchaser
shall use reasonable efforts to finalize same as soon as possible before
Closing;
     (l) Surveys and Plans. Such surveys, site plans, plans and specifications,
and other matters relating to the Property as are in the possession of Seller to
the extent not theretofore delivered to Purchaser;
     (m) Certificates of Occupancy. To the extent the same are in Seller’s
possession, original or photocopies of certificates of occupancy for all space
within the Improvements located on the Property;
     (n) Leases. To the extent the same are in Seller’s possession, original
executed counterparts of the Leases;
     (o) Tenant Estoppel Certificates. All originally executed Tenant Estoppel
Certificates as may be in Seller’s possession, together with such Seller
Estoppels as Seller may elect to execute and deliver as provided in
Section 7.1(d) hereof;
     (p) Notices of Sale to Tenants. Seller will join with Purchaser in
executing a notice, in form and content reasonably satisfactory to Seller and
Purchaser (the “Tenant Notices of Sale”), which Purchaser shall send to the
tenants under the Leases informing the tenants of the sale of the Property and
of the assignment to and assumption by Purchaser of Seller’s interest in the
Leases and the Security Deposits and directing that all rent and other sums
payable for periods after the Closing under such Lease shall be paid as set
forth in said notices;
     (q) Notices of Sale to Service Contractors and Leasing Agents. Seller will
join with Purchaser in executing notices, in form and content reasonably
satisfactory to Seller and Purchaser (the “Other Notices of Sale”), which
Purchaser shall send to each service provider and leasing agent under the
Service Contracts and Commission Agreements (as the case may be) assumed by
Purchaser at Closing informing such service provider or leasing agent (as the
case may be) of the sale of the Property and of the assignment to and assumption
by Purchaser of Seller’s obligations under the Service Contracts and Commission
Agreements arising after the

23



--------------------------------------------------------------------------------



 



Closing Date and directing that all future statements or invoices for services
under such Service Contracts and/or Commission Agreements for periods after the
Closing be directed to Seller or Purchaser as set forth in said notices;
     (r) Keys and Records. All of the keys to any door or lock on the Property
and the original tenant files and other non-confidential books and records
(excluding any appraisals, budgets, strategic plans for the Property, internal
analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate authorization, attorney
and accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller which Seller deems
proprietary) relating to the Property in Seller’s possession;
     (s) Termination of Leasing Agreement and Existing Management Agreement.
Evidence of the termination by Seller of the Leasing Agreement and Seller’s
existing management agreement with Cousins;
     (t) New Management and Leasing Agreements. A new management agreement for
the Property executed by Cousins and a new leasing agreement for the Property
executed by Cousins in the forms to be determined by the parties hereto prior to
the Due Diligence Date; and
     (u) Other Documents. Such other documents as shall be reasonably requested
by the Title Company to effectuate the purposes and intent of this Agreement.

     6.2. Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:
     (a) Assignment and Assumption of Leases. Two (2) counterparts of the
Assignment and Assumption of Leases, executed by Purchaser;
     (b) Assignment and Assumption of Service Contracts. Two (2) counterparts of
the Assignment and Assumption of Service Contracts, executed by Purchaser;
     (c) Purchaser’s Certificate. The Purchaser’s Certificate, executed by
Purchaser;
     (d) Notice of Sale to Tenants. The Tenant Notices of Sale, executed by
Purchaser, as contemplated in Section 5.1(p) hereof;
     (e) Notices of Sale to Service Contractors and Leasing Agents. The Other
Notices of Sale to service providers and leasing agents, as contemplated in
Section 5.1(q) hereof;
     (f) Settlement Statement. A settlement statement setting forth the amounts
paid by or on behalf of and/or credited to each of Purchaser and Seller pursuant
to this Agreement. A draft of the settlement statement shall be delivered by
Seller not later than five (5) days before the Closing, and Seller and Purchaser
shall use reasonable efforts to finalize same as soon as possible before
Closing;

24



--------------------------------------------------------------------------------



 



     (g) Evidence of Authority. A copy of resolutions of the managing member of
Purchaser, certified by an officer or manager of such managing member to be in
force and unmodified as of the date and time of Closing, authorizing the
purchase contemplated herein, the execution and delivery of the documents
required hereunder, and designating the signatures of the persons who are to
execute and deliver all such documents on behalf of Purchaser;
     (h) New Management and Leasing Agreements. A new management agreement
between Purchaser and Cousins and a new leasing agreement between Purchaser and
Cousins and in the forms to be determined by the parties hereto prior to the Due
Diligence Date; and
     (i) Other Documents. Such other documents as shall be reasonably requested
by the Title Company or Seller’s counsel to effectuate the purposes and intent
of this Agreement.

     6.3. Closing Costs. Seller shall pay the attorney’s fees of Seller,
one-half of any escrow closing fees charged by the Title Company, the cost of
the Existing Survey, the cost of the transfer taxes imposed by the State of
Georgia or other taxing authority upon the conveyance of the Property, and all
other costs and expenses incurred by Seller in closing and consummating the
purchase and sale of the Property pursuant hereto. Purchaser shall pay the cost
of any owner’s title insurance premium, including the premium or fees for the
issuance of any endorsements to such policy or for any reinsurance policies, the
cost of any update or re-certifications of the Existing Survey, any transfer
fees payable upon the transfer of any letter of credit, all recording fees on
all instruments to be recorded in connection with this transaction, the
attorney’s fees of Purchaser, one-half of any escrow closing fees charged by the
Title Company, and all other costs and expenses incurred by Purchaser in the
performance of Purchaser’s due diligence inspection of the Property and in
closing and consummating the purchase and sale of the Property pursuant hereto.

     6.4. Prorations and Credits. The following items in this Section 6.4 shall
be adjusted and prorated between Seller and Purchaser as of 11:59 P.M. on the
day preceding the Closing, based upon the actual number of days in the
applicable month or year:
     (a) Taxes. All general real estate taxes imposed by any governmental
authority (“Taxes”) for the year in which the Closing occurs shall be prorated
between Seller and Purchaser as of the Closing. If the Closing occurs prior to
the receipt by Seller of the tax bill for the calendar year or other applicable
tax period in which the Closing occurs, Taxes shall be prorated for such
calendar year or other applicable tax period based upon the prior year’s tax
bill.
     (b) Reproration of Taxes. Within fifteen (15) days of receipt of final
bills for Taxes, the party receiving said final bills shall furnish copies of
the same to the other party and shall prepare and present to the other party a
calculation of the reproration of such Taxes, based upon the actual amount of
such Taxes for the year in which the Closing occurs. The parties shall make the
appropriate adjusting payment between them within thirty (30) days after
presentment of such calculation and appropriate back-up information. The
provisions of this Section 6.4(b) shall survive the Closing for a period of one
(1) year after the Closing Date.

25



--------------------------------------------------------------------------------



 



     (c) Rents, Income and Other Expenses. Rents and any other amounts payable
by tenants shall be prorated as of the Closing Date and be adjusted against the
Purchase Price on the basis of a schedule which shall be prepared by Seller and
delivered to Purchaser for Purchaser’s review and approval prior to Closing.
Purchaser shall receive at Closing a credit for Purchaser’s pro rata share of
the rents, additional rent, common area maintenance charges, tenant
reimbursements and escalations, and all other payments payable for the month of
Closing and for all other rents and other amounts that apply to periods from and
after the Closing, but which are received by Seller prior to Closing. Purchaser
agrees to pay to Seller, upon receipt, any rents or other payments by tenants
under their respective Leases that apply to periods prior to Closing but are
received by Purchaser after Closing; provided, however, that any delinquent
rents or other payments by tenants shall be applied first to any current amounts
owing by such tenants, then to delinquent rents in the order in which such rents
are most recently past due, with the balance, if any, paid over to Seller to the
extent of delinquencies existing at the time of Closing to which Seller is
entitled; it being understood and agreed that Purchaser shall not be legally
responsible to Seller for the collection of any rents or other charges payable
with respect to the Leases or any portion thereof, which are delinquent or past
due as of the Closing Date; but Purchaser agrees that Purchaser shall send
monthly notices for a period of three (3) consecutive months in an effort to
collect any rents and charges not collected as of the Closing Date. Any
reimbursements payable by any tenant under the terms of any tenant lease
affecting the Property as of the Closing Date, which reimbursements pertain to
such tenant’s pro rata share of increased operating expenses or common area
maintenance costs incurred with respect to the Property at any time prior to the
Closing, shall be prorated upon Purchaser’s actual receipt of any such
reimbursements, on the basis of the number of days of Seller and Purchaser’s
respective ownership of the Property during the period in respect of which such
reimbursements are payable; and Purchaser agrees to pay to Seller Seller’s pro
rata portion of such reimbursements within thirty (30) days after Purchaser’s
receipt thereof. Conversely, if any tenant under any such Lease shall become
entitled at any time after Closing to a refund of tenant reimbursements actually
paid by such tenant prior to Closing, then, Seller shall, within thirty
(30) days following Purchaser’s demand therefor, pay to Purchaser an amount
equal to Seller’s pro rata share of such reimbursement refund obligations, said
proration to be calculated on the same basis as hereinabove set forth. Seller
hereby retains its right to pursue any tenant under the Leases for sums due
Seller for periods attributable to Seller’s ownership of the Property; provided,
however, that Seller (i) shall be required to notify Purchaser in writing of its
intention to commence or pursue such legal proceedings; (ii) shall only be
permitted to commence or pursue any legal proceedings after the date which is
three (3) months after Closing, except that Seller shall be entitled to continue
to pursue any legal proceedings commenced prior to Closing; (iii) shall not be
permitted to commence or pursue any legal proceedings against any tenant seeking
eviction of such tenant or the termination of the applicable Lease; and
(iv) shall not commence insolvency or bankruptcy proceedings against any tenant.
The provisions of this Section 6.4(c) shall survive the Closing for a period of
one (1) year after the Closing Date.
     (d) Percentage Rents. Percentage rents, if any, collected by Purchaser from
any tenant under such tenant’s Lease for the percentage rent accounting period
in which the Closing occurs shall be prorated between Seller and Purchaser as of
the Closing Date, as, if, and when received by Purchaser, such that Seller’s pro
rata share shall be an amount equal to the total percentage rentals paid for
such percentage rent accounting period under the applicable Lease multiplied by
a fraction, the numerator of which shall be the number of days in such
accounting period prior to Closing and the denominator of which shall be the
total number of days in such accounting

26



--------------------------------------------------------------------------------



 



period; provided, however, that such proration shall be made only at such time
as such tenant is current or, after application of a portion of such payment,
will be current in the payment of all rental and other charges under such
tenant’s Lease that accrue and become due and payable from and after the
Closing. The provisions of this Section 6.4(d) shall survive the Closing for a
period of one (1) year after the Closing Date.
     (e) Tenant Inducement Costs. Set forth on Exhibit “N” attached hereto and
made a part hereof is a list of tenants at the Property with respect to which
Tenant Inducement Costs and/or leasing commissions have not been paid in full as
of the Effective Date. The responsibility for the payment of such Tenant
Inducement Costs and leasing commissions shall be allocated as between Seller
and Purchaser as set forth on Exhibit “N”. All of such Tenant Inducement Costs
and leasing commissions set forth on Exhibit “N” become due and payable after
the scheduled date for Closing under this Agreement. Accordingly, if said
amounts which are the responsibility of Seller as set forth on Exhibit “N” have
not been paid in full on or before the Closing Date (such payment to be
evidenced by documentation reasonably acceptable to Purchaser), Purchaser shall
assume such payment obligation at Closing, and Purchaser shall receive a credit
against the Purchase Price in the aggregate amount of the said unpaid Tenant
Inducement Costs and leasing commissions. Except as may be specifically provided
to the contrary elsewhere in this Agreement, Purchaser shall be responsible for
the payment of all Tenant Inducement Costs and leasing commissions which become
due and payable (whether before or after Closing) as a result of any renewals or
extensions or expansions of existing Leases approved or deemed approved by
Purchaser in accordance with Section 5.3(a) hereof between the Effective Date
and the Closing Date and under any new Leases, approved or deemed approved by
Purchaser in accordance with said Section 5.3(a). The provisions of this
Section 6.4(e) shall survive the Closing.
     (f) Security Deposits. Purchaser shall receive at Closing a credit for all
Security Deposits transferred and assigned to Purchaser at Closing in connection
with the Leases, together with a detailed inventory of such Security Deposits.
In addition, Seller shall assign (to the extent assignable) and deliver to
Purchaser at Closing any and all letters of credit and other instruments held by
Seller as security deposits under the Leases. In the event any letter of credit
or other instrument held by Seller as security deposits under the Leases is not
assignable (such as a letter of credit that is not transferable), Seller shall
use commercially reasonable efforts to provide Purchaser, at no cost to Seller,
with the economic benefits of such property by enforcing such property (solely
at Purchaser’s discretion) for the benefit and at the expense of Purchaser;
provided Purchaser shall take all reasonable steps required (including making a
demand on the tenant) to effectively transfer or reissue to Purchaser such
security deposit promptly after Closing; and provided further that Purchaser
shall indemnify, defend and hold harmless Seller against all claims, liabilities
or expenses (including reasonable attorney’s fees) arising from a claim that
Purchaser improperly exercised its rights under the letters of credit at any
time after Closing. The obligations of Seller under this Section 7.1(f) shall
survive the Closing until the expiration of the term of the applicable letter of
credit, and the obligations of Purchaser under this Section 7.1(f) shall survive
the Closing until the expiration of the applicable statute of limitations.
Seller shall receive a credit at Closing in the amount of all refundable cash or
other deposits posted with utility companies serving the Property which are duly
assigned to Purchaser at Closing.

27



--------------------------------------------------------------------------------



 



     (g) Operating Expenses. Personal property taxes, installment payments of
special assessment liens, vault charges, sewer charges, utility charges, and
normally prorated operating expenses actually paid or payable as of the Closing
Date shall be prorated as of the Closing Date and adjusted against the Purchase
Price, provided that within ninety (90) days after the Closing, Purchaser and
Seller will make a further adjustment for such taxes, charges and expenses which
may have accrued or been incurred prior to the Closing Date, but not collected
or paid at that date. In addition, within ninety (90) days after the close of
the fiscal year(s) used in calculating the pass-through to tenants of operating
expenses and/or common area maintenance costs under the Leases (where such
fiscal year(s) include(s) the Closing Date), Seller and Purchaser shall, upon
the request of either, re-prorate on a fair and equitable basis in order to
adjust for the effect of any credits or payments due to or from tenants for
periods prior to the Closing Date. All prorations shall be made based on the
number of calendar days in such year or month, as the case may be. If possible,
utility prorations will be handled by final meter readings on the Closing Date.
If final readings are not possible, or if any such charges are not separately
metered, such charges will be prorated on a fair and equitable basis utilizing
the billing information for the most recent period(s) for which costs are
available. The provisions of this Section 6.4(g) shall survive the Closing for a
period of one (1) year after the Closing Date.
     (h) Commissions for Pending Lease Transactions. Pursuant to that certain
Property Leasing Agreement between Seller and Cousins Real Estate Corporation
dated September 29, 1989, as amended and as assigned by Cousins Real Estate
Corporation to Cousins (the “Leasing Agreement”), Cousins solicits tenants and
negotiates leases for the Property. For any Protected Tenant (as hereinafter
defined) who enters into a lease, lease renewal, lease extension or lease
expansion with Purchaser within ninety (90) days after the Closing Date,
Purchaser hereby agrees to pay Cousins a commission calculated in accordance
with the Leasing Agreement. Seller shall deliver to Purchaser a list of
Protected Tenants on or before July 31, 2006. As used herein, “Protected Tenant”
shall mean any tenant (existing or proposed) with whom Cousins has been, within
ninety (90) days of the Closing, holding substantive negotiations for a lease
(or a renewal of or expansion under a Lease) relating to the Property. The
provisions of this Section 6.4(h) shall survive the Closing for a period of one
(1) year after the Closing Date.

ARTICLE 7.
CONDITIONS TO CLOSING

     7.1. Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date:
     (a) Seller shall have delivered to Purchaser all of the items required to
be delivered to Purchaser pursuant to Section 6.1 hereof;

28



--------------------------------------------------------------------------------



 



     (b) Seller shall have performed or complied with, in all material respects,
each obligation and covenant required by this Agreement to be performed or
complied with by Seller on or before the Closing;
     (c) All representations and warranties of Seller as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Seller’s knowledge and without modification (by update
or otherwise, as provided in the Seller’s Certificate);
     (d) Tenant Estoppel Certificates from each of the Major Tenants plus such
additional tenants which, together with the Major Tenants, lease 75% in the
aggregate of the leased floor area of the Improvements (the “Required
Estoppels”) shall have been delivered to Purchaser, with each such Tenant
Estoppel Certificate (i) to be substantially in the form attached hereto as
Exhibit “J-1” (or if the applicable Lease provides for a particular form of
estoppel certificate to be given by the tenant thereunder, the Tenant Estoppel
Certificate with respect to such Lease may be in the form as called for
therein), (ii) to be dated within thirty (30) days prior to the Closing Date,
(iii) to confirm the material terms of the applicable Lease, as contained in the
copies of the Leases obtained by or delivered to Purchaser, and (iv) to confirm
the absence of any (A) material defaults under the applicable Lease as of the
date thereof and (B) claims by or right to offset in favor of the tenant
thereunder. The insertion by the tenant of the phrase “to the Tenant’s
knowledge” or words of similar import into the statements made by the Tenant in
paragraphs 6 and 7 of the form attached hereto as Exhibit “J-1” shall not cause
a Tenant Estoppel Certificate to fail to be in substantially the form attached
hereto. Likewise, the deletion of Paragraphs 13 and/or 14 of the form attached
hereto as Exhibit “J-1” shall not cause a Tenant Estoppel Certificate to fail to
be in substantially the form attached hereto. The delivery of said Required
Estoppels shall be a condition of Closing; provided, however, in the event
Seller is unable to deliver all the Required Estoppels at the Closing, Seller
shall have the right (in its sole and absolute discretion, with no obligation)
to deliver certificates executed by Seller substantially in the form attached
hereto as Exhibit “J-4” (the “Seller Estoppels”), which shall be dated as of the
Closing Date and shall count towards the Required Estoppels; provided further
that Seller shall not be entitled to deliver Seller Estoppels for the Major
Tenants or for tenants occupying more than 10% of the leased floor area of the
Improvements; and provided further that if at any time, on or after Closing,
Purchaser receives a Tenant Estoppel Certificate with respect to a Lease for
which Seller previously delivered a Seller Estoppel (a “Replacement Estoppel”),
the Replacement Estoppel shall supersede and replace the Seller Estoppel and
Seller shall have no further liability under the applicable Seller Estoppel.
Purchaser’s closing condition as set forth in this subsection 7.1(d) shall be
deemed satisfied and irrevocably waived by Purchaser with respect to a Required
Estoppel from a particular tenant if a Tenant Estoppel Certificate from such
tenant has been delivered to Purchaser and Purchaser does not object in a
written notice to Seller specifying Purchaser’s objections to the form of such
Tenant Estoppel Certificate within five (5) Business Days after receipt thereof
by Purchaser. The failure or inability of Seller to obtain and deliver said
Required Estoppels, Seller having used its good faith efforts to obtain the
same, shall not constitute a default by Seller under this Agreement; and

29



--------------------------------------------------------------------------------



 



     (e) Title to the Property shall be delivered to Purchaser in the manner
required under Section 4.1 hereof and the Title Company is irrevocably
committed, upon payment of the policy premium (including the premiums for
endorsements and any reinsurance), to issue to Purchaser upon the Closing the
Title Policy.
In the event any of the conditions in this Section 7.1 have not been satisfied
(or otherwise waived in writing by Purchaser) prior to or on the Closing Date
(as same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given prior to the Closing, whereupon (i) Escrow Agent shall return the Earnest
Money to Purchaser; and (ii) except for those provisions of this Agreement which
by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement.

     7.2. Conditions Precedent to Seller’s Obligations. The obligations of
Seller hereunder to consummate the transaction contemplated hereunder shall in
all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Seller in its sole discretion by written notice to Purchaser at or
prior to the Closing Date:
     (a) Purchaser shall have paid and Seller shall have received the Purchase
Price, as adjusted pursuant to the terms and conditions of this Agreement, and
all other amounts then payable by Purchaser to Seller hereunder, which Purchase
Price and other amounts shall be payable in the amount and in the manner
provided for in this Agreement;
     (b) Purchaser shall have delivered to Seller all of the items required to
be delivered to Seller pursuant to Section 6.2 hereof;
     (c) Purchaser shall have performed or complied with, in all material
respects, each obligation and covenant required by the Agreement to be performed
or complied with by Purchaser on or before the Closing; and
     (d) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser’s knowledge and without modification (by
update or otherwise, as provided in the Purchaser’s Certificate).

ARTICLE 8.
CASUALTY AND CONDEMNATION

     8.1. Casualty. Risk of loss up to the Closing shall be borne by Seller. In
the event of any immaterial damage or destruction to the Property or any portion
thereof, Seller and Purchaser shall proceed to close under this Agreement, and
Purchaser will receive (and Seller will assign to Purchaser at the Closing
Seller’s rights under insurance policies to receive) any insurance proceeds
(including any rent loss insurance applicable to any period on and after the
Closing Date) due Seller as a result of such damage or destruction (less any
amounts reasonably

30



--------------------------------------------------------------------------------



 



expended for restoration or collection of proceeds) and assume responsibility
for such repair, and Purchaser shall receive a credit at Closing for any
deductible amount under said insurance policies. For purposes of this Agreement,
the term “immaterial damage or destruction” shall mean such instances of damage
or destruction: (i) which can be repaired or restored at a cost of $5,000,000.00
or less; (ii) which can be restored and repaired within one hundred eighty
(180) days from the date of such damage or destruction; (iii) which are not so
extensive as to allow tenants leasing more than one percent (1%) in the
aggregate of the leased floor area of the Improvements to terminate their Leases
on account of such damage or destruction; and (iv) in which Seller’s rights
under its rent loss insurance policy covering the Property are assignable to
Purchaser and will continue pending restoration and repair of the damage or
destruction.
     In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of fifteen (15) days after Purchaser is notified by Seller of such
damage or destruction, or the Closing, but in no event less than ten (10) days
after Purchaser is notified by Seller of such damage or destruction (and if
necessary the Closing Date shall be extended to give Purchaser the full 10-day
period to make such election): (i) terminate this Agreement, whereupon Escrow
Agent shall immediately return the Earnest Money to Purchaser, or (ii) proceed
to close under this Agreement, receive (and Seller will assign to Purchaser at
the Closing Seller’s rights under insurance policies to receive) any insurance
proceeds (including any rent loss insurance applicable to the period on or after
the Closing Date) due Seller as a result of such damage or destruction (less any
amounts reasonably expended for restoration or collection of proceeds) and
assume responsibility for such repair, and Purchaser shall receive a credit at
Closing for any deductible amount under said insurance policies. If Purchaser
fails to deliver to Seller notice of its election within the period set forth
above, Purchaser will conclusively be deemed to have elected to proceed with the
Closing as provided in clause (ii) of the preceding sentence. If Purchaser
elects clause (ii) above, Seller will cooperate with Purchaser after the Closing
to assist Purchaser in obtaining the insurance proceeds from Seller’s insurers.
For purposes of this Agreement “material damage or destruction” shall mean all
instances of damage or destruction that are not immaterial, as defined herein.

     8.2. Condemnation. If, prior to the Closing, all or any part of the
Property is subjected to a bona fide threat of condemnation by a body having the
power of eminent domain or is taken by eminent domain or condemnation (or sale
in lieu thereof), or if Seller has received written notice that any condemnation
action or proceeding with respect to the Property is contemplated by a body
having the power of eminent domain (collectively, a “Taking”), Seller shall give
Purchaser immediate written notice of such Taking. In the event of any
immaterial Taking with respect to the Property or any portion thereof, Seller
and Purchaser shall proceed to close under this Agreement. For purposes of this
Agreement, the term “immaterial Taking” shall mean such instances of Taking of a
Property: (i) which do not result in a taking of any portion of the building
structure of the building occupied by tenants on the Property; (ii) which do not
result in a decrease in the number of parking spaces at the Property (taking
into account the number of additional parking spaces that can be provided within
180 days of such Taking); and (iii) which are not so extensive as to allow a
tenant to terminate its Lease or abate or reduce rent payable thereunder [unless
business loss or rent insurance (subject to applicable deductibles) or
condemnation award proceeds shall be available in the full amount of such
abatement or

31



--------------------------------------------------------------------------------



 



reduction, and Purchaser shall receive a credit at Closing for such deductible
amount] on account of such Taking.
     In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within fifteen
(15) days after receipt of such notice from Seller, elect to terminate this
Agreement, or Purchaser may choose to proceed to close. If Purchaser chooses to
terminate this Agreement in accordance with this Section 8.2, then the Earnest
Money shall be returned immediately to Purchaser by Escrow Agent and the rights,
duties, obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect, except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement. For purposes of this Agreement “material Taking ” shall mean all
instances of a Taking that are not immaterial, as defined herein.
     If Purchaser does not elect to, or has no right to, terminate this
Agreement in accordance herewith on account of a Taking, this Agreement shall
remain in full force and effect and the sale of the Property contemplated by
this Agreement, less any interest taken by eminent domain or condemnation, or
sale in lieu thereof, shall be effected with no further adjustment and without
reduction of the Purchase Price, and at the Closing, Seller shall assign,
transfer, and set over to Purchaser all of the right, title, and interest of
Seller in and to any awards applicable to the Property that have been or that
may thereafter be made for such Taking. At such time as all or a part of the
Property is subjected to a bona fide threat of condemnation and Purchaser shall
not have elected to terminate this Agreement as provided in this Section 8.2,
(i) Purchaser shall thereafter be permitted to participate in the proceedings as
if Purchaser were a party to the action, and (ii) Seller shall not settle or
agree to any award or payment pursuant to condemnation, eminent domain, or sale
in lieu thereof without obtaining Purchaser’s prior written consent thereto in
each case.

ARTICLE 9.
DEFAULT AND REMEDIES

     9.1. Purchaser’s Default. If Purchaser fails to consummate this transaction
for any reason other than Seller’s default, failure of a condition to
Purchaser’s obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Seller shall be entitled, as its sole
remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser’s default, and that
said Earnest Money is a reasonable estimate of Seller’s probable loss in the
event of default by Purchaser. The retention by Seller of said Earnest Money is
intended not as a penalty, but as full liquidated damages. The right to retain
the Earnest Money as full liquidated damages is Seller’s sole and exclusive
remedy in the event of default hereunder by Purchaser, and Seller hereby waives
and releases any right to (and hereby covenants that it shall not) sue the
Purchaser: (a) for specific performance of this Agreement, or (b) to recover
actual damages in excess of the Earnest Money. The foregoing liquidated damages
provision shall not apply to or limit Purchaser’s liability for Purchaser’s
obligations under Sections 3.1(b), 3.1(c), 3.4 and 11.1 of this Agreement or for
Purchaser’s obligation to pay to Seller all attorney’s fees and costs of Seller
to enforce the provisions of this

32



--------------------------------------------------------------------------------



 



Section 9.1. Purchaser hereby waives and releases any right to (and hereby
covenants that it shall not) sue Seller or seek or claim a refund of said
Earnest Money (or any part thereof) on the grounds it is unreasonable in amount
and exceeds Seller’s actual damages or that its retention by Seller constitutes
a penalty and not agreed upon and reasonable liquidated damages.
     9.2. Seller’s Default. If Seller fails to perform any of its obligations
under this Agreement for any reason other than Purchaser’s default or the
permitted termination of this Agreement by Seller or Purchaser as expressly
provided herein, Purchaser shall be entitled, as its sole remedy, either (a) to
receive the return of the Earnest Money from Escrow Agent and reimbursement from
Seller for the out-of-pocket costs and expenses actually incurred by Purchaser
in connection with the negotiation of and performance of this Agreement,
Purchaser’s investigation of the Property and any rate lock breakage fees in
connection with Purchaser’s proposed financing for the Property, including,
without limitation, attorney’s fees and expenses, all in an amount not to exceed
$2,000,000.00, which return and reimbursement shall operate to terminate this
Agreement and release Seller from any and all liability hereunder, or (b) to
enforce specific performance of Seller’s obligation to execute and deliver the
documents required to convey the Property to Purchaser in accordance with this
Agreement; it being specifically understood and agreed that the remedy of
specific performance shall not be available to enforce any other obligation of
Seller hereunder. Except as expressly set forth in the immediately preceding
sentence and for Seller’s indemnification obligations under Section 11.1 of this
Agreement, Purchaser expressly waives its rights to seek damages in the event of
Seller’s pre-Closing default hereunder. Purchaser shall be deemed to have
elected to terminate this Agreement and to receive a return of the Earnest Money
from Escrow Agent if Purchaser fails to file suit for specific performance
against Seller in a court having jurisdiction in the county and state in which
the Property is located, on or before sixty (60) days following the date upon
which the Closing was to have occurred.

ARTICLE 10.
ASSIGNMENT

     10.1. Assignment. Subject to the next following sentence, this Agreement
and all rights and obligations hereunder shall not be assignable by any party
without the written consent of the other. Notwithstanding the foregoing to the
contrary, this Agreement and Purchaser’s rights hereunder may be transferred and
assigned to any entity controlling, controlled by or under common control with
Purchaser. Any assignee or transferee under any such assignment or transfer by
Purchaser as to which Seller’s written consent has been given or as to which
Seller’s consent is not required hereunder shall expressly assume all of
Purchaser’s duties, liabilities and obligations under this Agreement by written
instrument delivered to Seller as a condition to the effectiveness of such
assignment or transfer. No assignment or transfer shall relieve the original
Purchaser of any duties or obligations hereunder, and the written assignment and
assumption instrument shall expressly so provide. For purposes of this
Section 10.1, the term “control” shall mean the direct or indirect ownership of
at least fifty percent (50%) of the applicable entity or the ability through
ownership of shares or member or partnership interests, as the case may be, to
direct the actions and make management decisions on behalf of the applicable
entity. Subject to the foregoing, this Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns. This

33



--------------------------------------------------------------------------------



 



Agreement is not intended and shall not be construed to create any rights in or
to be enforceable in any part by any other persons.

ARTICLE 11.
BROKERAGE COMMISSIONS

     11.1. Broker and Advisor. Upon the Closing, and only in the event the
Closing occurs, Seller shall pay a brokerage commission to CB Richard Ellis,
Inc. (the “Broker”) pursuant to a separate agreement between Seller and Broker.
Broker is representing Seller in this transaction. Also upon the Closing, and
only in the event the Closing occurs, Seller shall pay an advisory fee to Banc
of America Securities, LLC (“Advisor”), an affiliate of one of the general
partners of Seller, pursuant to a separate agreement between Seller and Advisor.
Seller shall and does hereby indemnify and hold Purchaser harmless from and
against any and all liability, loss, cost, damage, and expense, including
reasonable attorney’s fees actually incurred and costs of litigation, Purchaser
shall ever suffer or incur because of any claim by any agent, salesman, or
broker, whether or not meritorious, for any fee, commission or other
compensation with regard to this Agreement or the sale and purchase of the
Property contemplated hereby, and arising out of any acts or agreements of
Seller, including any claims asserted by Broker and Advisor, but excluding any
claims asserted by The Bentley Forbes Group, LLC. Likewise, Purchaser shall and
does hereby indemnify and hold Seller free and harmless from and against any and
all liability, loss, cost, damage, and expense, including reasonable attorney’s
fees actually incurred and costs of litigation, Seller shall ever suffer or
incur because of any claim by any agent, salesman, or broker, whether or not
meritorious, for any fee, commission or other compensation with respect to this
Agreement or the sale and purchase of the Property contemplated hereby and
arising out of the acts or agreements of Purchaser. This Section 11.1 shall
survive the Closing until the expiration of any applicable statute of
limitations and shall survive any earlier termination of this Agreement.

ARTICLE 12.
INDEMNIFICATION

     12.1. Indemnification by Seller. Following the Closing and subject to
Sections 12.3 and 12.4, Seller shall indemnify and hold Purchaser, its
affiliates, members and partners, and the partners, shareholders, officers,
directors, employees, representatives and agents of each of the foregoing
(collectively, “Purchaser-Related Entities”) harmless from and against any and
all costs, fees, expenses, damages, deficiencies, interest and penalties
(including, without limitation, reasonable attorney’s fees and disbursements)
suffered or incurred by any such indemnified party in connection with any and
all losses, liabilities, claims, damages and expenses (“Losses”), arising out
of, or in any way relating to, (a) any breach of any representation or warranty
of Seller contained in this Agreement or in any Closing Document, and (b) any
breach of any covenant of Seller contained in this Agreement which survives the
Closing or in any Closing Document.

     12.2. Indemnification by Purchaser. Following the Closing and subject to
Section 12.4, Purchaser shall indemnify and hold Seller, its affiliates, members
and partners, and the partners, shareholders, officers, directors, employees,
representatives and agents of each of the

34



--------------------------------------------------------------------------------



 



foregoing (collectively, “Seller-Related Entities”) harmless from any and all
Losses arising out of, or in any way relating to, (a) any breach of any
representation or warranty by Purchaser contained in this Agreement or in any
Closing Document, and (b) any breach of any covenant of Purchaser contained in
this Agreement which survives the Closing or in any Closing Documents.

     12.3. Limitations on Indemnification. Notwithstanding the foregoing
provisions of Section 12.1, (a) Seller shall not be required to indemnify
Purchaser or any Purchaser Related Entities under this Agreement unless the
aggregate of all amounts for which an indemnity would otherwise be payable by
Seller under Section 12.1 above exceeds the Basket Limitation and, in such event
Seller shall be responsible for the entire amount of such Losses, (b) in no
event shall the liability of Seller with respect to the indemnification provided
for in Section 12.1 above exceed in the aggregate the Cap Limitation, (c) if
prior to the Closing, Purchaser obtains actual written knowledge of any
inaccuracy or breach of any representation, warranty or covenant of Seller
contained in this Agreement (a “Purchaser Waived Breach”) and nonetheless
proceeds with and consummates the Closing, then Purchaser and any
Purchaser-Related Entities shall be deemed to have waived and forever renounced
any right to assert a claim for indemnification under this Article 12 for, or
any other claim or cause of action under this Agreement, at law or in equity on
account of any such Purchaser Waived Breach, and (d) notwithstanding anything
herein to the contrary, the Basket Limitation and the Cap Limitation shall not
apply with respect to Losses suffered or incurred as a result of breaches of any
covenant or agreement of Seller set forth in Section 6.3, Section 6.4, or
Section 11.1 of this Agreement.

     12.4. Survival. The representations, warranties and covenants contained in
this Agreement and the Closing Documents shall survive for a period of one
(1) year after the Closing unless a longer or shorter survival period is
expressly provided for in this Agreement, or unless on or before the date that
is one (1) year following the Closing, Purchaser or Seller, as the case may be,
delivers written notice to the other party of such alleged breach specifying
with reasonable detail the nature of such alleged breach and files an action
with respect thereto within sixty (60) days after the giving of such notice.

     12.5. Indemnification as Sole Remedy. If the Closing has occurred, the sole
and exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 11.1,
and this Article 12.

ARTICLE 13.
MISCELLANEOUS

     13.1. Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile transmission, or sent
by U.S. registered or certified mail, return receipt requested, postage prepaid,
to the addresses or facsimile numbers set out below or at such other addresses
as are specified by written notice delivered in accordance herewith:

      PURCHASER:  
c/o BentleyForbes

35



--------------------------------------------------------------------------------



 



         
10250 Constellation Boulevard
   
Suite 2300
   
Los Angeles, California 90067
   
Attention: David W. Cobb and C. Shane Cates
   
Facsimile: (310) 282-8585
   
 
with a copy to:  
DLA Piper Rudnick Gray Cary US LLP
   
550 South Hope Street
   
Suite 2300
   
Los Angeles, California 90071
   
Attention: Richard C. Mendelson, Esq.
   
Facsimile: (213) 330-7545
   
 
SELLER:  
CSC Associates, L.P.
   
c/o Cousins Properties Incorporated
   
2500 Windy Ridge Parkway
   
Suite 1600
   
Atlanta, Georgia 30339-5683
   
Attention: Corporate Secretary
   
Facsimile: (770) 857-2360
   
 
with a copy to:  
C & S Premises — SPE, Inc.
   
c/o Bank of America, N.A.
   
525 North Tryon Street
   
NC1-023-04-03
   
Charlotte, North Carolina 28255
   
Attention: Robert C. Vail
   
Facsimile: (704) 387-0505
   
 
with a copy to:  
Troutman Sanders LLP
   
Suite 5200
   
600 Peachtree Street, N.E.
   
Atlanta, Georgia 30308-2216
   
Attn: John W. Griffin
   
Facsimile: (404) 962-6577
   
 
with a copy to:  
Bank of America, N.A.
   
FL1-400-16-12
   
101 East Kennedy Boulevard, 16th Floor (33602)
   
P.O. Box 31590
   
Tampa, Florida 33631-3590
   
Attention: Claire Bailey Carraway
   
Facsimile: (704) 409-0916

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) business day following
the postmark date of such

36



--------------------------------------------------------------------------------



 



notice or other communication, (ii) sent by overnight courier or by hand shall
be deemed effectively given or received upon receipt, and (iii) sent by
facsimile transmission shall be deemed effectively given or received on the day
of such electronic transmission of such notice and confirmation of such
transmission if transmitted and confirmed prior to 5:00 p.m. local Atlanta,
Georgia time on a Business Day and otherwise shall be deemed effectively given
or received on the first Business Day after the day of transmission of such
notice and confirmation of such transmission.

     13.2 Possession. Full and exclusive possession of the Property, subject to
the Permitted Exceptions and the rights of the tenants under the Leases, shall
be delivered by Seller to Purchaser on the Closing Date.

     13.3 Time Periods. If the time period by which any right, option, or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday, or holiday, then such time period shall be
automatically extended through the close of business on the next regularly
scheduled Business Day.

     13.4 Publicity. The parties agree that, prior to Closing, except as may be
required by law, no party shall, with respect to this Agreement and the
transactions contemplated hereby, make any public announcements or issue press
releases regarding this Agreement or the transactions contemplated hereby to any
third party without the prior written consent of the other party hereto. Seller
and Purchaser shall each have the right to approve the press release of the
other party issued in connection with the Closing, which approval shall not be
unreasonably withheld. No party shall record this Agreement or any notice
hereof.

     13.5 Discharge of Obligations. The acceptance by Purchaser of Seller’s
Limited Warranty Deed hereunder shall be deemed to constitute the full
performance and discharge of each and every warranty and representation made by
Seller and Purchaser herein and every agreement and obligation on the part of
Seller and Purchaser to be performed pursuant to the terms of this Agreement,
except those warranties, representations, covenants and agreements which are
specifically provided in this Agreement to survive Closing.

     13.6 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.

     13.7 Construction. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to

37



--------------------------------------------------------------------------------



 



the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

     13.8 Sale Notification Letters. Promptly following the Closing, Purchaser
shall deliver the Tenant Notices of Sale to each of the respective tenants under
the Leases and the Other Notices of Sale to each service provider and leasing
agent, the obligations under whose respective Service Contracts and Commission
Agreements Purchaser has assumed at Closing. The provisions of this Section
shall survive the Closing.

     13.9 Access to Records Following Closing. Purchaser agrees that for a
period of two (2) years following the Closing, Seller shall have the right
during regular business hours, on five (5) days’ written notice to Purchaser, to
examine and review at Purchaser’s office (or, at Purchaser’s election, at the
Property), the books and records relating to the ownership and operation of the
Property which were delivered by Seller to Purchaser at the Closing. Likewise,
Seller agrees that for a period of two (2) years following the Closing,
Purchaser shall have the right during regular business hours, on five (5) days’
written notice to Seller, to examine and review at Seller’s office, all books,
records and files, if any, retained by Seller relating to the ownership and
operation of the Property by Seller prior to the Closing. The provisions of this
Section shall survive the Closing for a period of two (2) years after the
Closing Date.

     13.10 Submission to Jurisdiction. Each of Purchaser and Seller irrevocably
submits to the jurisdiction of (a) the Superior Court of Fulton County, Georgia
located in Atlanta, Georgia, and (b) the United States District Court for the
Northern District of Georgia for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated hereby.
Each of Purchaser and Seller further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth above shall be effective service of process for any action,
suit or proceeding in Georgia with respect to any matters to which it has
submitted to jurisdiction as set forth above in the immediately preceding
sentence. Each of Purchaser and Seller irrevocably and unconditionally waives
trial by jury and irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in (a) the Superior Court of Fulton
County, Georgia located in Atlanta, Georgia, and (b) the United States District
Court for the Northern District of Georgia, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

     13.11 Entire Agreement. Except as provided in this Section 13.11 and except
for that certain Advisory Fee Agreement of even date herewith by and among
Seller, Purchaser and Avalon Capital Partners, LLC, this Agreement contains the
entire agreement of the parties hereto, and no representations, inducements,
promises, or agreements, oral or otherwise, between the parties not embodied
herein shall be of any force or effect. The terms and provisions of that certain
Access and Confidentiality Agreement dated July 12, 2006, by and between Seller
and Purchaser are hereby incorporated herein and shall remain in full force and
effect except that, to the extent of any conflict or inconsistency between the
terms of said Access and Confidentiality Agreement and this Agreement, the terms
of this Agreement shall govern and control.

38



--------------------------------------------------------------------------------



 



     13.12 General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party’s right to demand exact compliance
with the terms hereof. Any amendment to this Agreement shall not be binding upon
Seller or Purchaser unless such amendment is in writing and executed by both
Seller and Purchaser. Subject to the provisions of Section 10.1 hereof, the
provisions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, legal representatives,
successors, and permitted assigns. Time is of the essence in this Agreement. The
headings inserted at the beginning of each paragraph are for convenience only,
and do not add to or subtract from the meaning of the contents of each
paragraph. This Agreement shall be construed and interpreted under the laws of
the State of Georgia. Except as otherwise provided herein, all rights, powers,
and privileges conferred hereunder upon the parties shall be cumulative but not
restrictive to those given by law. All personal pronouns used in this Agreement,
whether used in the masculine, feminine, or neuter gender shall include all
genders, and all references herein to the singular shall include the plural and
vice versa.

     13.13 Attorney’s Fees. If Purchaser or Seller brings an action at law or
equity against the other in order to enforce the provisions of this Agreement or
as a result of an alleged default under this Agreement, the prevailing party in
such action shall be entitled to recover court costs and reasonable attorney’s
fees actually incurred from the other.

     13.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which when taken together shall constitute one and the
same original. To facilitate the execution and delivery of this Agreement, the
parties may execute and exchange counterparts of the signature pages by
facsimile, and the signature page of either party to any counterpart may be
appended to any other counterpart.

     13.15 Effective Agreement. The submission of this Agreement for examination
is not intended to nor shall constitute an offer to sell, or a reservation of,
or option or proposal of any kind for the purchase of the Property. In no event
shall any draft of this Agreement create any obligation or liability, it being
understood that this Agreement shall be effective and binding only when a
counterpart of this Agreement has been executed and delivered by each party
hereto.

     13.16 1031 Exchange. Either party hereto may elect to seek to structure its
purchase or sale, as applicable, of the Property as a tax-deferred exchange
pursuant to Section 1031 of the Internal Revenue Code of 1986, as amended, and
the treasury regulations promulgated thereunder (“1031 Exchange”), subject to
the limitations set forth herein. Each party shall reasonably cooperate with the
other, at no material cost to such cooperating party, in connection with the
same, including, but not limited to, executing and delivering a consent to an
assignment to a qualified exchange intermediary of rights (but not obligations)
under this Agreement; provided that (i) neither party shall be required to incur
any additional liabilities or financial obligations as a consequence of such
cooperation, (ii) neither party shall be relieved of its obligations,
representations or warranties under this Agreement, and (iii) such 1031 Exchange
shall not delay the Closing. Additionally, in connection with any 1031 Exchange,
neither party

39



--------------------------------------------------------------------------------



 



shall be required to acquire title to any other property. Any risk that such an
exchange or conveyance might not qualify as a tax-deferred transaction shall
also be borne solely by the party seeking to effectuate the same, and each party
acknowledges that the other has not provided, and will not provide, any tax,
accounting, legal or other advice regarding the efficacy of any attempt to
structure the transaction as a 1031 Exchange. Each party hereby agrees to save,
protect, defend, indemnify and hold the other harmless from any and all losses,
costs, claims, liabilities, penalties and expenses, including, without
limitation, reasonable attorney’s fees, fees of accountants and other experts,
and costs of any judicial or administrative proceeding or alternative dispute
resolution to which the other may be exposed, due to any attempt to structure
the transaction as a 1031 Exchange. The provisions of this Section 13.16 shall
survive the Closing until the expiration of any applicable statute of
limitations.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day, month and year first above written.

            SELLER:

    CSC ASSOCIATES, L.P.,
a Georgia limited partnership

    By:   Cousins Properties Incorporated,
a Georgia corporation, general partner

    By:   /s/ Craig B. Jones         Name:   Craig B. Jones        Title:  
Executive Vice President     

            By:   C & S Premises — SPE, Inc., a North
Carolina corporation, general partner

    By:   /s/ Robert C. Vail         Name:   Robert C. Vail        Title:  
President     

            PURCHASER:

  BENTLEYFORBES ACQUISITIONS, LLC,
a Delaware limited liability company

    By:   /s/ David W. Cobb         Name:   David W. Cobb        Title:  
President and CEO     

40



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT
     This First Amendment to Purchase and Sale Agreement (the “First Amendment”)
is made and entered into as of the 3rd day of August, 2006, between CSC
ASSOCIATES, L.P., a Georgia limited partnership (“Seller”) and BENTLEYFORBES
ACQUISITIONS, LLC, a Delaware limited liability company (“Purchaser”).
W I T N E S S E T H:
     WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated July 17, 2006 (the “Agreement”), relating to certain real
property located at 600 Peachtree Street, N.E., Atlanta, Fulton County, Georgia,
more particularly described in the Agreement; and
     WHEREAS, Seller and Purchaser desire to modify and amend the Agreement to
extend the “Due Diligence Date” under the Agreement.
     NOW, THEREFORE, for and in consideration of the premises, the sum of Ten
Dollars ($10.00) in hand paid by each of the parties hereto to the other, and
other good and valuable consideration, Seller and Purchaser hereby agree as
follows:
     1. Extension of Due Diligence Date. The date of “August 3, 2006” set forth
in the first sentence of Section 3.1(d) of the Agreement is hereby deleted and
the date of “August ___, 2006” is hereby substituted in lieu thereof.
     2. Ratification. Except as modified herein, the Agreement and all of the
terms and provisions thereof shall remain unmodified and in full force and
effect and are hereby ratified and confirmed.
     3. Counterparts. This First Amendment may be executed in one or more
counterparts, each of which when taken together shall constitute one and the
same original. To facilitate the execution and delivery of this First Amendment,
the parties may execute and exchange counterparts of the signature pages by
facsimile, and the signature page of either party to any counterpart may be
appended to any other counterpart.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this First Amendment as of
the day and year first above written.

            “SELLER”:


CSC ASSOCIATES, L.P.,
a Georgia limited partnership
      By:   Cousins Properties Incorporated,         a Georgia corporation,
general partner                      By:   /s/ Craig B. Jones         Name:  
Craig B. Jones        Title:   E.V.P.     

[Signatures continued on following page]

2



--------------------------------------------------------------------------------



 



[Signatures continued from previous page]

            “PURCHASER”:


BENTLEYFORBES ACQUISITIONS, LLC,
a Delaware limited liability company
      By:   /s/ David W. Cobb         Name:   David W. Cobb        Title:  
President     

3



--------------------------------------------------------------------------------



 



REINSTATEMENT AND SECOND AMENDMENT TO
PURCHASE AND SALE AGREEMENT
     THIS REINSTATEMENT AND SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
(this “Amendment”) is made as of August 11, 2006 by and between CSC ASSOCIATES,
L.P., a Georgia limited partnership (“Seller”), and BENTLEYFORBES ACQUISITIONS,
LLC, a Delaware limited liability company (“Purchaser”).
RECITALS
     A. Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated as of July 17, 2006, as amended by that certain First Amendment
to Purchase and Sale Agreement dated as of August 3, 2006 (as so amended, the
“Purchase Agreement”), with respect to that certain real property located in
Fulton County, State of Georgia and more particularly described in the Purchase
Agreement (the “Property”). All capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.
     B. Pursuant to that certain letter dated as of August 11, 2006 from
Purchaser to Seller (the “Termination Notice”), the Purchase Agreement was
terminated.
     C. The parties hereto desire to reinstate and amend the Purchase Agreement
as set forth herein.
AGREEMENT
     In consideration of the mutual covenants herein contained, the sum of Ten
Dollars paid by each party to the other, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree as follows:
     1. Reinstatement. The Purchase Agreement is hereby reinstated and the
Termination Notice shall be of no further force or effect.
     2. Escrow Agent. Seller and Purchaser agree that all references in the
Purchase Agreement to “Escrow Agent” shall mean Fidelity National Title
Insurance Company, having its office at 601 South Figueroa Street, Suite 2130,
Los Angeles, California 90017, Attention: Linda Hamilton, Telephone:
(213) 689.9301. As soon as practical after the date hereof, Seller and Purchaser
shall (i) re-execute and deliver to each other original counterparts of the
Escrow Agreement, provided that the same shall be revised to name Fidelity
National Title Insurance Company as the Escrow Agent thereunder, (ii) cause
Fidelity National Title Insurance Company to execute and deliver to each of
Seller and Purchaser original counterparts of the Escrow Agreement, and
(iii) instruct First American Title Insurance Company in writing to wire
transfer the Earnest Money to Fidelity National Title Insurance Company pursuant
to wire transfer instructions to be provided by Fidelity National Title
Insurance Company. At such time as the revised Escrow Agreement has been duly
executed and delivered by each of the parties thereto and the Earnest Money has
been transferred as described above, the original Escrow

 



--------------------------------------------------------------------------------



 



Agreement shall terminate and be of no further force or effect, except that each
of Seller and Purchaser shall continue to be obligated to pay one-half of the
fee, if any, charged by First American Title Insurance Company for services
rendered under the original Escrow Agreement.
     3. Title Company; Reinsurance. Seller and Purchaser agree that all
references in the Purchase Agreement to “Title Company” shall mean Fidelity
National Title Insurance Company with First American Title Insurance Company as
fifty percent (50%) co-insurer. Exhibit “K” of the Purchase Agreement is hereby
deleted in its entirety and replaced with Exhibit “K” attached hereto and made a
part hereof by this reference.
     4. Closing Date. Section 2.4 of the Purchase Agreement is hereby amended to
provide that the Closing Date shall be September 28, 2006. Neither Seller nor
Purchaser shall have the right to extend the Closing Date under Section 2.4 of
the Purchase Agreement.
     5. Allocation of Escrow Closing Fee. Notwithstanding anything contained in
Section 6.3 of the Purchase Agreement to the contrary, Seller’s share of the
escrow closing fee charged by the Title Company shall in no event exceed
$1,250.00, and Purchaser hereby agrees that if the escrow closing fee charged by
the Title Company shall exceed $2,500.00, Purchaser shall be responsible for the
payment of the entire amount of such fee in excess of $2,500.00.
     6. Net Operating Income Holdback Agreement. Notwithstanding anything in the
Purchase Agreement to the contrary, at Closing, Seller and Purchaser shall
(i) execute and deliver to each other original counterparts of, and shall use
their reasonable efforts to cause Fidelity National Title Company to execute and
deliver to each of Seller and Purchaser duly executed original counterparts of,
a tri-party escrow agreement among Seller, Purchaser and Fidelity National Title
Company (the “Holdback Agreement”), which Holdback Agreement shall be in the
form of Exhibit “X” attached hereto and made a part hereof by this reference,
provided, however that Seller and Purchaser shall incorporate such additional
terms as may be requested by Fidelity National Title Company and as are
customarily required by title insurance companies or affiliates thereof serving
as escrow agents under escrow agreements similar to the Holdback Agreement, and
(ii) instruct Escrow Agent, in writing, to retain the Holdback Amount (as
defined in the Holdback Agreement) from the funds which would otherwise have
been delivered to Seller at Closing and deliver such Holdback Amount to Fidelity
National Title Company under the Holdback Agreement.
     7. Management Agreement Form Approved. Cousins (by virtue of the execution
of this Amendment by Cousins in its capacity as general partner of Seller) and
Purchaser acknowledge that the form of Management Agreement circulated by
counsel for Cousins to Messrs Cobb, Jones and Shiner and Ms. Hanna by E-mail on
August 8, 2006 has been approved by Cousins and Purchaser, except that Purchaser
may elect, at Purchaser’s option, to cause a management company affiliated with
The BentleyForbes Group, LLC to enter into the Management Agreement as “Owner”
thereunder (with appropriate changes in the form of the Management Agreement to
reflect the status of such management company), in which case Purchaser shall
execute a Consent and Joinder to the Management Agreement pursuant to which
Purchaser, as owner of the Property, shall consent to the Management Agreement
and agree to be jointly and severally liable for all of the obligations and
undertakings of the “Owner” under the Management Agreement and shall agree to
cause any successor owner of the Property during the

2



--------------------------------------------------------------------------------



 



term of the Management Agreement to expressly assume in writing the obligations
of Purchaser under such Consent and Joinder.
     8. Miscellaneous. Except to the extent expressly modified by this
Amendment, the Purchase Agreement is ratified and remains in full force and
effect. To the extent of any inconsistency between this Amendment and the
Purchase Agreement, the terms and conditions of this Amendment shall control.
This Amendment may be executed in multiple counterparts, all of which, taken
together, shall constitute one document. This Amendment shall be deemed
effective against a party upon receipt by the other party (or its counsel) of a
counterpart executed by facsimile.
[Next page is signature page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of
the date first set forth above.

          SELLER:  CSC ASSOCIATES, L.P.,
a Georgia limited partnership
      By:   Cousins Properties Incorporated,         a Georgia corporation,     
  its general partner     

                  By:   /s/ Craig B. Jones         Name:   Craig B. Jones       
Title:   E.V.P.     

                  By:   C & S Premises -- SPE, Inc.,         a North Carolina
corporation,        its general partner     

                  By:   /s/ Robert C. Vail         Name:   Robert C. Vail       
Title:   President     

                                    PURCHASER:  BENTLEYFORBES ACQUISITIONS, LLC,
a Delaware limited liability company
      By:   /s/ David W. Cobb         Name:   David W. Cobb        Title:  
President & CEO     

4